Case: 1:19-cr-00251-SL Doc #: 13 Filed: 04/24/19 1 of 60. Page|D #: 237

IN THE UNITED STATES DISTRICT COURT;; §;* aaa . _
F()R THE NORTHERN DISTRICT OF OHIO ' ` ‘ ‘ ' 413
EASTERN DIVISION ` 7 » ,, 7 :

UNITED STATES OF AMERICA, IN D l C T M E N T

`§§;§ §§,25§

CASE NO.:
Title 21, United States Code,
Sections 841(a)(1), (b)(l)(A),
(b)(l)(B), (b)(l)(C), 343(1>), 346;
Title 18, United States Code§
Sections 922(g)(1),
924(0)(1)(A)(i), 1956(h) and 2

Plaintiff,

V.

 

)

)

)

)

)

)

)
ALQUIN WELLS, aka WORD, aka WILL, )
RONELLE DAVIS, )
MALCOLM COLLINS, )
TRAVON GALES, )
RONNIE EDGELL, )
LASHAUN MONCRIEF, )
MATTHEW KUCERA, )
AMBER M()ORE, )
GLORIA HRDY, )
PATRICIA TRUMAN, )
MOLLY MEDLIK, )
CODY RAY LEE, )
LISA GOFGRTH, )
SHAUNNA COL'LIER, )
leGINIA MAY, )
TAMIE SEITZ, )
JOHN DICKSON, )
ELIZABETH GALLAGHER, )
BOBBI BoYLAN, )
IMANI NICHOLSON, )
DEMARCO CLAYTON, )
‘ )

)

Defendants.

COUNT 1
(Conspiracy to Distribute and Possess With Intent to Distribute Heroin, Fentanyl, and Fentanyl
Analogues, 21 U.S.C. §§ 846, 841(a)(1), (b)(l)(A), (b)(l)(B), (b)(l)(C))

The Grand ,Jury charges:
1. Beginning on or about Septernber 15 , 2017 and continuing until on or abont April

3, 2019, in the Northern District of Ohio, Eastern Division, and elsewhere, Defendants ALQUIN

Case: 1:19-cr-00251-SL Doc #: 13 Filed: 04/24/19 2 of 60. Page|D #: 238

WELLS, aka WORD, aka WILL, RONELLE DAVIS, MALCOLM COLLINS, TRAVON
GALES, RONNIE EDGELL, LASHAUN MONCRIEF, MATTHEW KUCERA, AMBER
MOORE, GLORIA HRDY, PATRICIA TRUMAN, l\/IOLLY l\/IEDLIK, CODY RAY LEE,
LISA GOFORTH, SHAUNNA COLLIER, VIRGINIA MAY, TAl\/HE SEITZ, JOHN
DICKSON, ELIZABE"l`H GALLAGHER, BOBBI BOYLAN, ll\/IANI NICHOLSON did
knowingly and intentionally combine, conspire, confederate, and agree together and with each
other and with diverse others known and unknown to the Grand Jury, to possess with intent to
distribute and to distribute l kilogram or more of a mixture and substance containing a detectable
amount of heroin, a Schedule I controlled substance, and 400 grams or more of a mixture and
substance containing a detectable amount of fentanyl, a Schedule ll controlled substance, and a
mixture and substance containing a detectable amount of fentanyl analogues, in Violation of Title
21, United States Code, Sections 84l(a)(l), (b)(l)(A), (b)(l)(B), and (b)(l)(C).
l\/IANNER AND l\/IEANS OF THE CONSPIRACY

2. lt was part of the conspiracy that:

A. ALQUIN WELLS and RONELLE DAVIS obtained ounce quantities of
heroin, fentanyl, and fentanyl analogues for distribution to redistributors and customers who
were part of the Drug Trafficking Organization (“DTO) in the Cleveland, Ohio, area.

B. WELLS and DAVIS distributed heroin/fentanyl to MALCOLM
COLLINS, TRAVON GALES, and LASHAUN l\/IONCRIEF, and directed them to redistribute
the heroin/fentanyl to customers in the Cleveland, Ohio, area.

C. WELLS, DAVIS, COLLINS, and GALES, Sold heroin/fentanyl to
RONNIE EDGELL, l\/IATTHEW KUCERA, AMBER l\/IOORE, GLORIA HRDY, PATRICIA

TRUMAN, MOLLY l\/IEDLIK, CODY RAY LEE, LISA GOFORTH, SHAUNNA COLLIER,

Case: 1:19-cr-OO251-SL Doc #: 13 Filed: 04/24/19 3 of 60. Page|D #: 239

VIRGINIA MAY, TAl\/IIE SEITZ, JOHN DICKSON, ELIZABETH GALLAGHER, who
redistributed the heroin/fentanyl to others. l

D. GOFORTH, COLLIER, EDGELL, and others warned WELLS about
possible law enforcement presence and cooperators to protect the DTO.

E. WELLS allowed other members of the DTO, including DAVIS,
NICHOLSON, and others to use his cellular telephone to take heroin/fentanyl orders from
customers

F. WELLS and DAVIS distributed heroin/fentanyl knowing that the
heroin/fentanyl was causing overdoses.

G. WELLS, GALES, and other members of the DTO carried firearms to
protect themselves, their drugs, and their drug proceeds.

H. WELLS and DAVIS used DAVIS’ residence in Sheffield Village, Ohio, to
store heroin/fentanyl, process the heroin/fentanyl for sale, and store proceeds from their
heroin/fentanyl sales.

I. COLLINS also stored heroin/fentanyl at his residence in Cleveland, Ohio.

J. DAVIS used a US Bank account in the name of IMANI NICHOLSON to
conceal his drug proceeds.

K. WELLS, DAVIS, and others used rental vehicles and cars registered to
other persons and businesses to conceal their identities and avoid law enforcement detection

L. Conspirators used multiple telephones to conduct drug trafficking activity
by making and receiving telephone calls and sending and receiving text messages and using the

FaceTime application to communicate

Case: 1:19-cr-OO251-SL Doc #: 13 Filed: 04/24/19 4 of 60. Page|D #: 240

M. Conspirators, when using cellular telephones or text messaging to conduct
drug trafficking activity, used slang terms, street terminology, and code words and phrases for
controlled substances, including referring to the heroin/fentanyl by color, to obscure and disguise
the true nature of their activities and the true meaning of their conversations

N. Conspirators, when using cellular telephones or text messaging to conduct
drug trafficking activity, used slang terms, street terminology, and code words and phrases for
customers based on the customer’s location, to obscure and disguise the true nature of their
activities and the true meaning of their conversations

ACTS lN FURTHERANCE OF THE CONSPIRACY
, 3. In furtherance thereof, and to effect and conceal the existence of the conspiracy,
the Defendants and others performed acts in the Northern District of Ohio and elsewhere,
including but not limited to the following:

4. On September 15 , 2017, Source 3 [a person cooperating with law enforcement]
made a recorded telephone call to ALQUIN WELLS and ordered a half gram of heroin/fentanyl
from WELLS. WELLS arrived at the meeting location in Cleveland, Ohio, driving a Range
Rover, bearing Ohio license plate HFN225. During the meeting, WELLS sold Source 3'
approximately 0.42 grams of a mixture of heroin, fentanyl, and 4-ANPP.

5. On September l9, 2017, Source 3 made a recorded telephone call to WELLS and
ordered l.O gram of heroin/fentanyl from WELLS. WELLS arrived at the meeting location in
Cleveland, Ohio, driving a Mercedes Benz, bearing Ohio license plate MBNZS l. During the
meeting, WELLS sold Source 3 approximately l.O gram of a mixture of heroin, fentanyl, and 4-

ANPP.

Case: 1:19-cr-OO251-SL Doc #: 13 Filed: 04/24/19 5 of 60. Page|D #: 241

6. On September 22, 2017, Source 3 made a recorded telephone call to WELLS and
ordered 1.0 gram of heroin/fentanyl from WELLS. WELLS arrived at the meeting location
driving a white lnfiniti, bearing Ohio license plate GOR6757. During the meeting, WELLS sold l
Source 3 approximately 0.9 grams of a mixture of heroin, fentanyl, and 4-ANPP.

7. On September 29, 2017, Source 3 made a recorded telephone call to WELLS and
ordered 1.0 gram of heroin/fentanyl from WELLS. WELLS arrived at the meeting location in
Cleveland, Ohio, in a Dodge Durango, bearing Ohio license plate HFR7988. During the
meeting, WELLS and DAVIS sold Source 3 approximately 0.98 grams of a mixture of heroin,
fentanyl, and 4-ANPP.

8. On October 2, 2017, Source 3 made a recorded telephone call to WELLS and
ordered 1.0 gram of heroin/fentanyl from WELLS. WELLS arrived at the meeting location in
Lakewood, Ohio, driving a black Infiniti Q-8O SUV, bearing Ohio license plate HDF9138.
During the meeting, WELLS sold Source 3 approximately l.O gram of a mixture of heroin,
fentanyl, and 4-ANPP.

9. On October 9, 2017, Source 3 made a recorded telephone call to WELLS and
ordered l.O gram of heroin/fentanyl from WELLS. WELLS arrived at the meeting location in
Cleveland, Ohio, driving a gold colored Range Rover, bearing Ghio license plate HFN2250.
During the meeting, WELLS sold Source 3 approximately l.03 grams of a mixture of heroin,
fentanyl, and 4-ANPP.

lO. On October l6, 2017, Source 3 made a recorded telephone call to WELLS and
ordered l.O gram of heroin/fentanyl from WELLS. WELLS arrived at the meeting location in

Cleveland, Ohio, driving a gold colored Range Rover, bearing Ohio license plate HFN2250.

Case: 1:19-cr-OO251-SL Doc #: 13 Filed: 04/24/19 6 of 60. Page|D #: 242

During the meeting, WELLS sold Source 3 approximately 1.07 grams of a mixture of heroin,
fentanyl, carfentanil, and 4-ANPP.

11. On November 10, 2017, WELLS was shot three times during a suspected home
invasion at a residence on West 125th Street. During the home invasion, two unidentified males
took WELLS’ gold Range Rover, bearing Ohio license plate HFN2250. The gold Range Rover
was later found burned at East 32nd Street, Cleveland, Ohio.

12. On September 19, 2018, Source 4 [a person cooperating with law enforcement]
made a recorded telephone.call to WELLS and ordered five grams of heroin/fentanyl. WELLS
arrived at the meeting location in Cleveland, Ohio, in a black Cadillac Escalade and met Source
4. During the meeting, WELLS sold Source 4 approximately 4.87 grams of a mixture of heroin
and fentanyl. y

13. On October 2, 2018, at approximately 5:25 p.m., WELLS and Source 4 had a
conversation on the telephone During the conversation, WELLS said, “I’m in a black SUV,
meet over by Aldi’s, hurry up.” Source 4 agreed. WELLS arrived at the meeting location in
Steelyard Commons in Cleveland, Ohio, driving a black Q-80 lnfiniti SUV, bearing Ohio license
HDF9138, and entered the Aldi’S parking lot at Steelyard Commons in Cleveland, Ohi`o. During
the meeting, WELLS sold Source 4 approximately 3.0 grams of a mixture of heroin and fentanyl.

14. On October 18, 2018, at approximately 5:00 p.m., Source 4 had a conversation
with WELLS on the telephone Source 4 said, “l want 20 [grams of heroin/fentanyl].” WELLS
said, “I’ll call you back in five minutes on the other phone.”

15. x On October 18, 2018, Source 4 had a conversation with WELLS on the telephone
During the conversation, WELLS told Source 4 that “his dude” would be calling Source 4

shortly to complete the drug transaction.

Case: 1:19-cr-OO251-SL Doc #: 13 Filed: 04/24/19 7 of 60. Page|D #: 243

16. On October 18, 2018, shortly after the call with WELLS, Source 4 had a
conversation with MALCOLl\/l COLLINS on the telephone During the conversation, COLLINS
told Source 4 that he would supply Source 4 with 20 grams of heroin/fentanyl for $60 per gram
and instructed Source 4 were to meet to conduct the transaction

17. On October 18, 2018, at approximately 5:30 p.m., a black Infiniti Q-80, bearing
Ohio license HDF9138 arrived at the meeting location in Clevel_and, Ohio. During the meeting,
the driver sold Source 4 approximately 19.89 grams of a mixture of heroin and fentanyl.

18. On November 16, 2018, Source 4 made a recorded call to WELLS and ordered on
gram of heroin/fentanyl. WELLS arrived at the meeting location driving a Cadillac Escalade.
During the meeting, WELLS sold Source 4 approximately 0.87 grams of a mixture of heroin and
fentanyl.

19. On December 28, 2018, at approximately 12':28 p.m., Source 4 had a text message
conversation with WELLS. Source 4 texted, “I need 10 [grams of heroin/fentanyl] ca u do a deal
tho?” WELLS texted, “400 [$400 for 10 grams of heroin/fentanyl].” Source 4 texted, “OK cool
about to b omw [on my way] then.” WELLS texted, “500 [$500 for 10 grams of
heroin/fentanyl].” Source 4 texted, “OK.”

20. On December 28, 2018, at approximately 12:15 p.m., Source 4 met with WELLS
in Cleveland, Ohio. WELLS arrived in a Toyota SUV bearing Ohio license plate HKF2549,
belonging to DAVIS. Source 4 met with WELLS at the passenger window of DAVIS’ Toyota
SUV where WELLS was seated. During the meeting, WELLS sold Source 4 approximately 9.59
grams of a mixture of heroin and fentanyl.

21. On January 4, 2019, Source 4 had a recorded conversation with WELLS and

ordered heroin/fentanyl. WELLS arrived at the meeting location in Brooklyn, Ohio, as a

Case: 1:19-cr-OO251-SL Doc #: 13 Filed: 04/24/19 8 of 60. Page|D #: 244

passenger in DAVIS’ Toyota SUV. During the meeting, WELLS sold Source 4 approximately 3
grams of a mixture of heroin and fentanyl.

22. On January 17, 2019, at approximately 7:08 p.m., WELLS had a conversation
with Al\/IBER MOORE on the telephone WELLS said, “Yeah, where you at?” MGORE said,
“Leaving the bank right now, in Parma.” WELLS said, “What do you want?” l\/IOORE said, “I
think two hundred [$200 worth of heroin/fentanyl].” WELLS said, “Call me.”

23. , On January 17, 2019,at approximately 8:03 p.m., WELLS had a conversation
with GLORIA HRDY on the telephone HRDY said, “Hey, can l have a gram and a half
[heroin/fentanyl]?” WELLS said, “Yep.”

24. On January 17, 2019, at approximately 8:35 p.m., WELLS had a conversation
with JOHN DICKSON on the telephone DICKSON said, “I need two [two grams of
heroin/fentanyl], l’m over by Sprague.” WELLS said, “Go to the Steelyard.” DICKSON said,
“Ok.”

25. On January 18, 2019, at approximately 9:29 a.m., WELLS had a conversation
with LISA GOFORTH on the telephone GOFORTH said, “I need one and a half [grams of
heroin/fentanyl]. WELLS said, “Alright.”

26. On January 18, 2019, at approximately 11:29 a.m., WELLS had a conversation
with an ELIZABETH GALLAGHER on the telephone GALLAGHER said, “Can l get two
[grams of heroin/fentanyl]?” WELLS said, “Alright, here l come.”

27. On January 18, 2019, at approximately 4:58 p.m., WELLS had a conversation
with GOFORTH on the telephone WELLS said, “What’s up?” GOFORTH said, “l need three

[grams of heroin/fentanyl].” WELLS said, “Alright.”

Case:'1:19-cr-OO251-SL Doc #: 13 Filed: 04/24/19 9 of 60. Page|D #: 245

28. On January 18, 2019, at approximately 5:20 p.m., WELLS had a conversation
with CODY RAY LEE on the telephone WELLS asked, “What you wanted?” LEE said, “A
whole one [one gram of heroin/fentanyl].” WELLS said, “Be looking out.”

29. On January 18, 2019, at approximately 7103 p.m., WELLS had a conversation
with COLLINS on the telephone COLLINS said, “What up?” WELLS said, “Lakewood
[codename for GOFORTH].” COLLINS said, “Alright.”

30. On January 18, 2019, at approximately 7:32 p.m., WELLS had a conversation ‘
with COLLINS on the telephone WELLS said, “Yeah.” COLLINS said, “Tell ‘em to come out
[COLLINS was delivering heroin/fentanyl to WELLS’ drug customer].” COLLINS said,
“Alright.”

31. On January 18, 2019, at approximately 7:32 p.m., WELLS had a conversation
with GOFORTH. WELLS stated, “Come out.”

32. On January 18, 2019, at approximately 7:39 p.m., WELLS had a conversation
with COLLINS on the telephone WELLS said, ,“Hello.” COLLINS said, “Yeah, 58th
[codename for HRDY].” WELLS said, “Alright.” COLLINS said, “Tell ‘em to be looking out.”

33. On January 18, 2019, at approximately 7:52 p.m., WELLS had a conversation
with COLLINS on the telephone COLLINS says, “l’m here.”

34. On January 18, 2019, at approximately 7:52 p.m., WELLS had a conversation
with HRDY on the telephone WELLS stated, “Be lookin’ out.”

35. On January 1`8, 2019, at approximately 8:44 p.m., WELLS had a conversation
with MOORE on the telephone WELLS said, “What you wanted?” MOORE said, “l have two
hundred [l\/[OORE wants to purchase $200 of heroin/fentanyl].” WELLS said, “Steelyard.”

MOORE said, “I’ll be there in, like, ten minutes, less than.”

CaSe: lilQ-Cr-OOZBl-SL DOC #Z 13 Filed: 04/24/19 10 Of 60. Page|D #Z 246

36. On January 19, 2019, at approximately 11:12 a.m., WELLS had a conversation
VIRGINIA MAY on the telephone MAY said, “l need a G [one gram of heroin/fentanyl], l got
seventy five [$75].” WELLS said, “Alright.”

37. On January 19, 2019, at approximately 1138 p.m., DAVIS, using WELLS’
telephone, had a conversation with HRDY on the telephone HRDY asked, “Can you bring two
grams to my house?” DAVIS said, “Ok.”

38. On January 19, 2019, at approximately 2:05 p.m., DAVIS, using WELLS’
telephone, had a conversation with PATRICIA TRUl\/IAN on the telephone TRUMAN said,
“Can you bring me one and a half [grams of heroin/fentanyl] to 105th?” DAVIS said, “Alright.”

39. On January 19, 2019, at approximately 4: 13 p.m., DAVIS, using WELLS’
telephone, had a conversation with MOLLY l\/IEDLIK on the telephone MEDLIK said, “Hey
it’s MOLLY, I’m at my house on West 117th by DairyMart, l need two [grams of
heroin/fentanyl].” DAVIS said, “Alright, come to Saver’s, how long?” l\/IEDLIK said, “l’m not
driving, Hale usually drops it off on the street next to Dairyl\/[art.” DAVlS said, “On ll7th?”
MEDLIK said, “Yeah.” DAVIS Said, “Alright, here I come.”

40. On January 19, 2019, at approximately 4:49 p.m., DAVIS, using WELLS’
telephone, had a conversation GOFORTH on the telephone GOFORTH said, “I need three
[grams of heroin/fentanyl], now.” DAVIS said, “Alright.”

41. On January 20, 2019, at approximately 1:19 p.m., DAVIS, using WELLS’
telephone, had a conversation with GALLAGHER on the telephone GALLAGHER said, “Hey,
can I get two [grams of heroin/fentanyl].” DAVIS said, “Alright, here l come.”

42. On January 20, 2019, at approximately 1132 p.m., DAVIS, using WELLS’

telephone, had a conversation with GOFORTH on the telephone GOFORTH stated, “Hey, it’s

10

CaSe: 1:19-CI’-00251-SL DOC #Z 13 Filed: 04/24/19 11 Of 60. Page|D #Z 247

going to be three [grams of heroin/fentanyl]. You hear me?” DAVIS replied, “Hello?”
GOFORTH asked, “Hello?” DAVIS replied, “Be looking out?” GOFORTH stated,"‘Ok, you’re
not going to be able to turn around, so I am just going to be up there, ok?” DAVIS stated,
“Alright.” GOFORTH replied, “And make it three, it’s three [grams of heroin/fentanyl].”
DAVIS stated, “Alright just tell him [WELLS and DAVIS’ drug associate] when he pull up.”

43. On January 20, 2019, at approximately 7:48 p.m., DAVIS, using WELLS’
telephone, had a conversation with MOORE on the telephone l\/IOORE stated, “l said, ‘l’m on
my way out there now [to complete heroin/fentanyl deal].”’ DAVIS replied, “Alright, what you
want [how much heroin/fentanyl]‘?” MOORE stated, “I have two hundred [dollars to buy
heroin/fentanyl].” DAVIS replied, “Ok.” MOORE stated, “Alright, you want me to come in or
just call you when l’m there?” DAVIS answered, “J ust call me when you there.”

44. On January 20, 20.19, at approximately 8:06 p.m., DAVIS, using WELLS’
telephone, had a conversation with MOORE on the telephone Prior to the call beginning,
DAVIS had a conversation on another telephone with a drug associate, and DAVIS asked,
“Where do you want me to make the people [heroin/fentanyl customers] go?” The associate
responded, “Transportation.” During the conversation with MOORE, DAVIS stated, “Can you
do me a favor? Come to Transportation Boulevard, to that Get Go.” MOORE answered, “What?
Why? l don’t even know where that is.” DAVIS replied, “‘Cause, my people [drug dealing
associates], that’s where they went.” MOORE stated, “Oh. Alright.”

45. On January 20, 2019, at approximately 8:27 p.m., DAVIS, using WELLS’
telephone, had a conversation with l\/IAY on the telephone l\/IAY stated, “Hey? What’s up? You
around? I’m driving. l’m calling to get two grams [grams of heroin/fentanyl].” DAVIS stated,

. “Can you come to Transportation [to buy heroin/fentanyl]?” l\/IAY stated, “l’m driving. What?

ll

CaSe: 1:19-CI’-00251-SL DOC #Z 13 Filed: 04/24/19 12 Of 60. Page|D #Z 248

Come where?” DAVIS stated, “To Transportation Boulevard [to meet WELLS and DAVIS’
drug associate who is selling heroin/fentanyl for WELLS and DAVIS]?” Later in the
conversation, MAY said, “Alright.”

46. On January 20, 2019, at approximately 8:29 p.m., DAVIS, using WELLS’
telephone, had a conversation with TRUMAN on the telephone DAVIS stated, “Yo.”
TRUMAN replied, “Can you bring me a whole one [one gram of heroin/fentanyl] to 105th?”
DAVIS replied, “Huh?” TRUMAN repeated, “A whole one to 105th?” DAVlS replied,
“Alright.” j

47. On January 20, 2019, at approximately 9:46 p.m., DAVIS, using WELLS’
telephone, had a conversation with SHAUNNA COLLlER on the telephone COLLIER stated,
“Dude [COLLIER’s drug customer] wants some more [heroin/fentanyl], so how long?” DAVIS
replied, “Man, what l’d just tell you?” COLLIER, “l didn’t hear you.” DAVIS stated, “Well,
you shoulda been listening, l told you, ‘When the game go of .”’

48. On January 20, 2019, at approximately 10:27 p.m., COLLIER sent a text message
to WELLS’ telephone stating, “He [COLLIER’s drug customer] got 100 [dollars to buy
heroin/fentanyl] .”

49. On January 21 , 2019, at approximately 10:01 a.m., WELLS had a conversation
with LEE on the telephone WELLS stated, “What’s up, talk to me real quick.” LEE replied, “I
got ten [dollars for partial heroin/fentanyl purchase payment] right now, someone was going in
with me earlier, but could you bring me a half [gram of heroin/fentanyl] just until l get off work,

and thenI . . . .” WELLS stated, “Yeah.” LEE continued, “. . . give you the other thirty [dollars

to pay for drugs in full].” WELLS replied, “Alright.”

12

CaSe: 1:19-CI’-00251-SL DOC #Z 13 Filed: 04/24/19 13 0160. Page|D #Z 249

50. On January 21, 2019, at approximately 10142 a.m., WELLS had a conversation
with l\/IAY on the telephone MAY stated, “Hey, l just to get a G and a half [1.5 grams of
heroin/fentanyl].” WELLS replied, “Alright.” MAY stated, “Alright bye.”`

51. On January 21, 2019, at approximately 5128 p.m., WELLS had a conversation
with GOFORTH on the telephone GOFORTH stated, “You ready for me?” WELLS stated,
“.Yeah, be looking out.” GOFORTH stated, “Alright, l need three [grams of heroin/fentanyl].”

52. On January 21, 2019, at approximately 6:25 p.m., WELLS had a conversation
with MEDLIK on the telephone WELLS asked, “Yo, what’s up?” MEDLIK stated, “This is
MOLLY, on West ll7th, l need two [grams of heroin/fentanyl].” WELLS replied, “Alright.”

53. On January 22, 2019, at approximately 1115 p.m., WELLS had a conversation
with MOORE on the telephone MOORE said, “Can you meet me?” WELLS said, “At Dave’s.”
MOORE asked, “73rd?” WELLS stated, “Yup.” MOORE stated, “l’ll be there in ten minutes.”

54. On January 22, 2019, at approximately 1136 p.m., WELLS had a conversation
with MOORE on the telephone WELLS said, “What you got?” MOORE said, “Two hundred
[$200 worth of heroin/fentanyl].” WELLS said, “l’m about to pull up.”

55. On January 22, 2019, shortly after speaking with MOORE on the telephone,
WELLS arrived at the Dave’s Supermarket located at Ridge Road and West 73rd Street in
Cleveland, Ohi`o, in DAVIS’ Toyota SUV. MOORE arrived driving a white Buick. During the
meeting, WELLS and MOORE conducted a hand-to-hand drug transaction

56. On January 22, 2019, at approximately 6:54 p.m., WELLS had a conversation
with GALLAGHER on the telephone GALLAGHER said, “Canl get three [grams of

heroin/fentanyl]?” WELLS said, “Alright.”

13

CaSe: 1:19-CI’-00251-SL DOC #Z 13 Filed: 04/24/19 14 0160. Page|D #Z 250

57. On January 22, 2019, at approximately 6:55 p.m., WELLS had a conversation
with TRAVON GALES on the telephone WELLS asked, “Who this, Trey?” GALES said,
“Yeah.” WELLS said, “Liz [GALLAGHER].” GALES said, “Liz, which one was that?”
WELLS said, “On 140th, by that liquor store, by the fire hydrant. That lady by l\/larc’s and s--t.
The yellow house.” GALES said, “Alright.”

58. On January 22, 2019, at approximately 7:16 p.m., WELLS had a conversation
with GOFORTH on the telephone GOFORTH said, “Hey, we got a ride and we need to add one
more [grarn] to that.” WELLS said, “1 ain’t out there man, I’m not out there, man.” GOFORTH
said, “What are we suppose to do? il can’t wait till tomorrow.” WELLS said, “You have to wait
till tomorrow.”

59. On January 22, 2019, at approximately 7:31 p.m. GOFORTH texted WELLS, “l
got enough for 3 [grams of heroin/fentanyl] now and haven’t had [heroin/fentanyl] since
yesterday, can u plz send someone [WELLS’s drug associate to bring heroin/fentanyl] plz, damn
l think by now I’ve showed u my loyalty [as a drug customer], dam u act like that was my fault.
l’ve stuck by ur side from day 1 and this is how u do me, were better then this, l have enough
[money] to make it 3 [to purchase 3 grams of heroin/fentanyl] total. What l have is called
loyalty and u know ur the only one [only heroin/fentanyl dealer] l f--k with [buy heroin/fentanyl
from], period, so for u to leave me hanging this early is dead wrong when l spend 1000s [of
dollars] weekly. l even got xans [Xanax pills], l’ll just throw u a few if u come back out plz, l’m
f--ked if I don’t grab tonight, u know l don’t f--king keep asking and asking but this is my

survival just like urs.”

14

CaSe: 1:19-CI’-00251-SL DOC #Z 13 Filed: 04/24/19 15 0160. Page|D #Z 251

60. On January 22, 2019, at approximately 7140 p.m., WELLS had a conversation
with MEDLIK on the telephone l\/IEDLIK said, “I need one [gram], I’m on ll7th.” WELLS
said, “Be outside, l’ll tell you when to come out.”

61. On January 22, 2019, at approximately 7141 p.m., WELLS had a conversation
with GALES on the telephone WELLS said, “Yeah, 117th Dairy l\/lart, down the street from
Rite Aid. . . . Call me when you get off the freeway so l can tell her [drug customer] to go over
there.”

62. On January 22, 2019, at approximately 8:08 p.m., WELLS had a conversation
with MEDLIK on the telephone WELLS said, “Go over there, in a black truck, go over there,
hurry up.” MEDLIK said, “Alright.”

63. On January 23, 2019, at approximately 5138 p.m., MEDLIK had a conversation
with WELLS on the telephone MEDLIK stated, “Hey, I’m on 117th, but l’m driving, Where do
you want me to go? Can we meet at Auto Zone or something?” WELLS replied, “What you
want [quantity of heroin/fentanyl]?” l\/IEDLIK stated, “One [gram of heroin/fentanyl].” WELLS
replied, “Uh, yeah.”

64. On January 23, 2019, at approximately 5:40 p.m., MEDLIK sent a text message to
WELLS on the telephone stating, “I’m in a big white work van.” MEDLIK then texted, “I’m on
the side of Auto Zone.”

65. On January 23, 2019, at approximately 6100 p.m., WELLS had a conversation
with l\/IEDLIK on the telephone WELLS stated, “l said, ‘115th [Street].’ And make sure the
police . . . .” MEDLIK replied, “I’m on 115th. What?” WELLS continued, “l\/lake sure the
police ain’t coming down that street, ‘cause they turned, l don’t know where they went.”

MEDLIK stated, “No, he said, no, there’s no police” WELLS stated, “Alright.”

15

CaSe: 1:19-CI’-00251-SL DOC #Z 13 Filed: 04/24/19 16 Of 60. Page|D #Z 252

66. On January 23, 2019, at approximately 7:15 p.m., WELLS had a conversation
with GALES on the telephone WELLS stated, “l’ll call you on my other phone.” GALES
replied, “Alright.”

671 On January 23, 2019,` at approximately 7115 p.m., WELLS had a conversation
with GALES on the telephone WELLS said, “Where the f--k do you want me to send [WELLS
drug customers] them at. l got one [di'ug customer] in Lakewood that ain’t driving, but the other
one [drug customer] is driving.” GALES said, “Transportation or Rockside.” WELLS said,
“Yeah, you still got to go to Lakewood, and then I’m going to ask them to be at Penn Station in
that big ass truck.” GALES asked, “Where at in Lakewood?” WELLS said, “S--t where them
hoes at, where they always are at, that second street to your, uh, left. . . . Two and one [one
customer wants 1 gram of heroin/fentanyl and the other wants 2 grams of heroin/fentanyl]. Tell
me when you are on the way so l can tell them to be ready.” GALES said, “Alright.”

68. On January 23, 2019, at approximately 7:36 p.m., WELLS had a conversation
with GALES on the telephone WELLS Said, “And l got one [more drug customer] on 5 8th
when you leave Penn Station.” Later in the conversation, GALES asked, “Should l go to 140th
first or Penn Station?” WELLS said, “Go to 140th first, then Penn Station, then to Lakewood
[GALES meeting three separate customers]. . . . Tell me when you get off the freeway so l can
tell them.” GALES said, “Alright.”

69. On January 23, 2019, at approximately 8155 p.m., WELLS had a conversation
with DICKSON on the telephone DICKSON said, “What’s up brother, I’m leaving
Strongsville, l need one [gram of heroin/fentanyl].” WELLS said, “Transportation, Steak and

Shake [location where to meet GALES to purchase heroin/fentanyl].”

16

CaSe: 1:19-CI’-00251-SL DOC #Z 13 Filed: 04/24/19 17 Of 60. Page|D #Z 253

70. On January 23, 2019, at approximately 9107 p.m., WELLS had a conversation
with GALES on the telephone GALES said, “1 only got three grams [heroin/fentanyl] left, so I
hope they [WELLS’ drug customers] get grams or two or three You got two and one [one
customer gets 2 grams of heroin/fentanyl and the other customer get 1 gram of heroin/fentanyl]?”
WELLS asked, “S-t, that’s what you got left?” GALES said, “I got three grams left.” WELLS
said, “Ok, the dude wants one and they should get two.” GALES said, “Alright.”

71. On January 24, 2019, at approximately 3125 p.m., WELLS had a conversation
with LEE on the telephone WELLS stated, “What up?” LEE stated, “Yea, you could bring me
a whole one [1 gram of heroin/fentanyl] to a 150th [Street]?” WELLS stated, “Alright.” LEE
stated, “Alright.”

72. On January 24, 2019, at approximately 5107 p.m., WELLS had a conversation
with l\/IEDLIK on the telephone MEDLIK stated, “Hey, I’m on 117th, I’m driving, um, lneed, 1
need one [gram of heroin/fentanyl].” WELLS replied, “Yeah.” MEDLIK replied, “Where do
you want me to go at ll7th, where Rite Aid?” WELLS stated, “l’mma tell you where to go [for
drug deal] in a minute.” j

»73. On January 24, 2019, at approximately 5128 p.m., WELLS had a conversation
with TRUl\/IAN on the telephone TRUl\/IAN asked, “Hey can you bring me a whole one [1
gram of heroin/fentanyl] to 105th?” WELLS asked, “Huh? Yeah, what you wanted?”
TRUMAN replied, “A whole one [1 gram of heroin/fentanyl].” WELLS replied, “Alright.”

74. On January 24, 2019, at approximately 5157 p.m., WELLS had a conversation
with DICKSON on the telephone DICKSON said, “l’m jumping on the highway in

Strongsville, lneed three [grams of heroin/fentanyl].” WELLS said, “Call me . . . Penn

17

CaSe: 1:19-CI’-00251-SL DOC #Z 13 Filed: 04/24/19 18 Of 60. Page|D #Z 254

Station.” DICKSON said, “Go to Penn Station? l can be to Penn Station in twenty.” WELLS
said, “Penn Station.”

75. On January 24, 2019, shortly after speaking with DICKSON on the telephone
WELLS arrived at Penn Station in Cleveland, Ohio, driving DAVIS’ Toyota SUV. l\/loments
later a dark maroon Ford Fusion, arrived and parked next to DAVIS’ Toyota SUV. DICKSON
got out of the Ford Fusion and conducted a hand-to-hand transaction with WELLS.

76. On January 24, 2019, at approximately 8146 p.m., WELLS had a conversation
with COLLINS on the telephone WELLS stated, “I got one [gram heroin/fentanyl sale] on 58th
[codename for HRDY].” COLLINS stated, “Who?” WELLS stated, “58th.” COLLINS stated,
“Alright.”

77. On January 24, 2019, at approximately 10152 a.m., WELLS had a conversation
with an unknown male on the telephone The unknown male asked, “Hey, l got a question?”
WELLS stated, “What up?” The unknown male stated, “Hey, what if we ain’t got no more
Benefiber can we just use all qui [quinine, a substance used to cut the purity of
heroin/fentanyl]‘?” WELLS asked, “Yeah, hell yeah, why not mixing it?” The unknown male
stated, “Huh?” WELLS replied, “Yeah. Yep.” The unknown male stated, “Y’all don’t never
mix it [cut heroin/fentanyl with both forms of cut]?” WELLS replied, “Yeah, but, yeah but l
wouldn’t, mixing mine, l wasn’t mixing mine [WELLS doesn’t cut his own drugs].” The
unknown male asked, “But you use all qui [quinine]?” WELLS replied, “Yeah. Yep.”

78. On January 25, 2019, at approximately 10127 p.m., WELLS had a conversation
with GCFORTH on the telephone WELLS stated, “Yo, what up?” GOFORTH stated, “I need

two [grams of heroin/fentanyl].” WELLS replied, “Alright.”

18

CaSe: 1:19-CI’-00251-SL DOC #Z 13 Filed: 04/24/19 19 0160. Page|D #Z 255

79. On January 25, 2019, at approximately 3 :59 p.m., WELLS had a conversation
with LEE on the telephone LEE said, “Yo, can you bring me one and a half [grams of
heroin/fentanyl] to 105th?” WELLS said, “Yeah, 1’11 call you in a minute.”

80. On January 25, 2019, at approximately 5:48 p.m., WELLS had a conversation
with TRUl\/IAN on the telephone TRUl\/[AN asked, “Can you bring me whole one [1 gram of
heroin/fentanyl] to 105th?” WELLS said, “Yeah, come outside.”

81. On January 25, 2019, at approximately 6109 p.m., WELLS had a conversation
with MEDLIK on the telephone MEDLIK said, “Hey its MOLLY, I’m about to be one 117th, 1
want one [gram of heroin/fentanyl]. Where do you want me to go?” WELLS said, “Go to West
25th, West Side Market, by Pizza Hut in the plaza.” l\/[EDLIK said, “Ok, 1 know where that is
at.”

82. On January 25, 2019, at approximately 8:07 p.m., WELLS had a conversation
with MOORE on the telephone WELLS said, “1 just rolled by you, you got to come down the
street. 1 just seen you at McDonald’s What you wanted? . . . 1 am with my kid, and 1 am trying
to make this quick as possible what you want?” MOORE said, “1 got three hundred [$3 00 for
heroin/fentanyl].” WELLS said, “So what about the money you owe me [from past
heroin/fentanyl sales]?” MOORE said, “That is a part of it.” WELLS said, “Alright.”

83. On January 25, 2019, at approximately 9113 p.m., COLLIER sent a text message
to WELLS’ telephone COLLIER texted, “1 need u [to purchase heroin/fentanyl].”

84. On January 25, 2019, at approximately 91 14 p.m., WELLS had a conversation
with COLLIER on the telephone COLLIER said, “1 need two [grams of heroin/fentanyl].”

Later in the conversation, WELLS said, “Alright, l’m about to tell you where to go in a minute.”

COLLIER said, “Alright.”

19

CaSe: 1:19-CI’-00251-SL DOC #Z 13 Filed: 04/24/19 20 0160. Page|D #Z 256

85. On January 25, 2019, at approximately 9:15 p.m., WELLS had a conversation
with COLLINS on the telephone WELLS asked, “Where to you want me to send them to‘?”
COLLINS said, “Where you want me to go?” ilVELLS said, “Bob Evans.” COLLINS said,
“Alright.”

86. On January 25, 2019, at approximately 91 16 p.m., WELLS had a conversation
with COLLIER. WELLS said, “Go to Bob Evans [to meet with COLLINS to purchase
heroin/fentanyl].” COLLIER said, “Bob Evans on Brookpark?” WELLS said, “Brookpark.”

87. On January 26, 2019, at approximately 12:56 p.m., WELLS had a conversation
with GALLAGHER on the telephone GALLAGHER stated, “Hey, WILL, 1 wanted to know if 1
can get ten [grams of heroin/fentanyl] for, uh, seven hundred [dollars]?” WELLS replied,
“Yeah, come outside.” GALLAGHER replied, “Okay, 1’mma, l’mma get the seven hundred.
1’11 be out there in one minute [to complete heroin/fentanyl purchase].”

88. On January 26, 2019, at approximately 2100 p.m., WELLS had a conversation
with DICKSON on the telephone DICKSON asked, “Hey, can you bring me out three [grams
of heroin/fentanyl] to Strongsville? I’m up by the mall, 1’m at the barber shop, though.” WELLS
stated, “Yeah, I’m a ca11 you when 1 get up to the mall.”

89. On January 26, 2019, at approximately 2123 p.m., WELLS had a conversation
with DICKSON on the telephone WELLS said, “Panera Bread right?” DICKSON said, “Yep,
1’m walking through the parking lot right now.” WELLS said, “Alright, that is where 1’m at,
Panera Bread.” DICKSON said, “1 see your guys’ truck.”

90. On January 26, 2019, at approximately 2135 p.m., WELLS and DAVIS arrived at
Panera Bread parking lot in Strongsville, Ohio, and WELLS conducted a hand-to-hand drug

transaction with DICKSON.

20

CaSe: 1:19-CI’-00251-SL DOC #Z 13 Filed: 04/24/19 21 0160. Page|D #Z 257

91. On January 26, 2019, at approximately 51 13 p.m., WELLS had a conversation
with TRUMAN on the telephone TRUMAN asked, “What’s up? Hey, can you bring me three
and a half [3.5 grams of heroin/fentanyl] to 105th?” WELLS replied, “Yep.”

92. On January 26, 2019, at approximately 8123 p.rn., WELLS had a conversation
with COLLINS on the telephone WELLS said, “You got one on 38th [codename for a
heroin/fentanyl customer].” COLLINS said, “3 Sth, ok.”

93. On January 26, 2019, at approximately 915 3 p.m., WELLS had a conversation
with COLLIER on the telephone COLLIER asked, “Are you outside?” WELLS stated, “Uh-
uh.” COLLIER replied, “1 don’t want to see your friend [WELLS drug associate who had been
conducting heroin/fentanyl transactions for him], that s--t [quality of heroin/fentanyl] isn’t the
same as what you had the other day.” WELLS replied, “Stop it.” COLLIER stated, “lt ain’t, 1
promise you, your s--t [heroin/fentanyl] was like, pink and dark. His [drug associate] is like
white ass pink [color of heroin/fentanyl sold], 1 promise you.” WELLS stated, “Alright.”
COLLIER stated, “lt’s not. 1 don’t know what he [drug associate] is doing to that, but it’s not the v
same [quality heroin/fentanyl]. RON’s [RONELLE DAVIS] not outside?”

94. On January 27, 2019, at approximately 5:15 p.m., WELLS had a conversation
with COLLINS on the telephone WELLS said, “1 got three [customers- that want
heroin/fentanyl] for you.” COLLINS said, “Where at?” WELLS said, “Lakewood
[GOFORTH], Beth [MAY], and 117th [another heroin/fentanyl customer].” COLLINS said,
“117th and Penn Station?” WELLS said, “Yeah.”

95. On January 27, 2019, at approximately 5135 p.m., WELLS had a conversation
with COLLINS on the telephone COLLINS said, “Tell Lakewood [GOFORTH] to come out [to

purchase heroin/fentanyl].” WELLS said, “Alright.”

21

CaSe: 1:19-CI’-00251-SL DOC #Z 13 Filed: 04/24/19 22 0160. Page|D #Z 258

96. On January 27, 2019, at approximately 5136 p.m., WELLS had a conversation
with GOFORTH. GOFORTH said, “You ready?” WELLS said, “Yeah, come out.” GOFORTH
said, “Alright, here 1 come.”

97. On January 27, 2019, at approximately 5:53 p.m., WELLS had a conversation
with COLLINS. WELLS asked, “What’s up?” COLLINS said, “Tell Beth [MAY] to come
out.”

98. On January 27, 2019, at approximately 5154 p.m., WELLS had a conversation
with MAY on the telephone WELLS said, “Come out [to purchase heroin/fentanyl from
COLLINS].” MAY said, “Alright.”

99. On January 27, 2019, at approximately 7131 p.m., WELLS had a conversation
with HRDY on the telephone HRDY said, “What’s up, this is GLORIA. 1’m leaving Parma
now. ls there any way you can meet me somewhere [to purchase heroin/fentanyl], or you wanna
just meet when 1 get to my house?” WELLS said, “1’11 call you in a minute.”

100. On January 27, 2019, at approximately 7:32 p.m., WELLS had a conversation
with COLLINS on the telephone WELLS said, “Where youat? Where you want me to send
them [HRDY] to?” COLLINS said, “Wherever you would send them to.” WELLS said, “58th,
1’m going to see how long, that’s who is driving, 58th [codename for HRDY]. . . . They driving
though, so where do you want me to send them?” COLLINS stated, “iOh, 58th driving.”
WELLS stated, “Yeah, they coming from Parma.” COLLINS said, “Penn Station.” WELLS
said, “On 117th.” COLLINS stated, “Yeah.”

101. On January 27, 2019, at approximately 7133 p.m., WELLS had a conversation
with HRDY on the telephone WELLS said, “Yeah go to Penn Station on 117th.” HRDY said,

“Alright, 1’11 be there in about fifteen minutes.” WELLS said, “Alright.”

22

vCaSe: 1:19-CI’-00251-SL DOC #Z 13 Filed: 04/24/19 23 0160. Page|D #Z 259

102. On 1 anuary 27, 2019, at approximately 8:29 p.m., WELLS had a conversation
with MOORE on the telephone MOORE said, “Hello, 1 have 200 dollars [to purchase
heroin/fentanyl].” WELLS said, “Alright, 1’11 call you in a couple minutes.”

103. On January 28, 2019, at approximately 10:35 a.m., WELLS had a conversation
with DAVIS on the telephone WELLS stated, “Where you at?” `DAVIS replied, “J ust came out
on the freeway.” WELLS stated, “Alright.”

104. On January 28, 2019, at approximately 10146 a.m., WELLS had a conversation
with DAVIS on the telephone WELLS stated, “Yeah, stop by Lakewood [GOFORTH] too.”
DAVIS stated, “Alright.”

105. On January 28, 2019, at approximately 6:07 p.m., WELLS had a conversation
with MOORE on the telephone il\/IOORE said, “1 need you to tell me where to f--king go, l’m
sick.” Later in the conversation, MOORE stated, “1 have two hundred [$200 to purchase
heroin/fentanyl].” WELLS said, “Dave and Buster’s.” MOORE said, “Alright.”

106. On January 28, 2019, at approximately 61 15 p.m., WELLS had a conversation
with DICKSON on the telephone DICKSON said, “I’m on Snow [Road], l need two [grams of
heroin/fentanyl], where you at‘?” WELLS said, “Dave and Buster’s..”

107. On January 28, 2019, at approximately 6:17 p.m., WELLS had a conversation
with DICKSON on the telephone WELLS stated, “Go to Penn Station at 117th.” DICKSON
said, “Alright.”

108. On January 28, 2019, at approximately 6:15 p.m., WELLS had a conversation
with MOORE on the telephone WELLS stated, “Go to 117th, Penn Station.” MOORE stated,

“I’ll be there in, like, five minutes.”

23

CaSe: 1:19-CI’-00251-SL DOC #Z 13 Filed: 04/24/19 24 0160. Page|D #Z 260

109. On January 28, 2019, at approximately 6:30 p.m., DICKSON arrived at the Penn
Station parking lot, located in Cleveland, Ohio, WELLS conducted separate hand-to-hand
transactions with both MOORE and DICKSON.

110. On January 28, 2019, at approximately 6129 p.m., WELLS had a conversation
with GOFORTH on the telephone GOFORTH said, “1 need one and a half [grams of
heroin/fentanyl].” WELLS said, “Alright.”

111. On January 28, 2019, at approximately 7140 p.m., WELLS had a conversation
with l\/IEDLIK on the telephone MEDLIK said, “I’m here, I’m parked in the white van, 1 need
two [grams of heroin/fentanyl].” Later in the conversation, WELLS said, “Go to Applebee’s on
Ridge, if you ain’t right there, man, l’m gone.” MEDLIK said, “Alright.”

112. On January 28, 2019, at approximately 7141 p.m., WELLS had a conversation
with COLLINS on the telephone WELLS said, “They [drug customers] don’t know where they
at, so 1 sent them to motherf--king Applebee’s on Ridge” COLLINS said, “Applebee’s on
Ridge, alright.”

113. On January 28, 2019, at approximately 8:16 p.m., MEDLIK arrived at the
Applebee’s parking lot on Ridge Road in Brooklyn, Ohio, in the passenger Seat of a white van.
l\/[oments later, COLLINS’ Ford Fusion, drove through the Applebee’s parking lot and stopped.
MEDLIK approached the driver’s side window and conduct a hand-to-transaction with
COLLINS.

114. On January 29, 2019, at approximately 5:17 p.m., WELLS had a conversation
with LEE on the telephone LEE said, “Can you bring me three [grams of heroin/fentanyl] of

them to 105th [Street]?” WELLS stated, “Alright.”

24

CaSe: 1:19-CI’-00251-SL DOC #Z 13 Filed: 04/24/19 25 0160. Page|D #Z 261

115. On January~29, 2019, at approximately 5128 p.m., WELLS had a conversation
with GOFORTH on the telephone GOFORTH said, “You forget about me? l’m at Penn
Station, and you got like three people here.” WELLS asked, “What you wanted?” GOFORTH
said, “One and a half [grams of heroin/fentanyl]. 1t’s like four people, your peoples all up here
waiting too [WELLS has four other heroin/fentanyl customers waiting at Penn Station to
purchase heroin/fentanyl] .”

116. On January 29, 2019, at approximately 5158 p.m., WELLS had a conversation
with DICKSON on the telephone DICKSON said, “1 just got up to Penn [Penn Station meeting
location], 1 need one and a half [grams of heroin/fentanyl].” WELLS stated, “Go to West 140th.
The next exit.” DICKSON stated, “l’ll shoot over there.” l

117. On January 29, 2019, at approximately 6105 p.m., DICKSON sent a text message
to WELLS’ telephone which read, “I’m on Athens [Street], [driving a] Lexus Truck.”

118. On 1 anuary 30, 2019, at approximately 4:46 p.m., WELLS had a conversation
with LEE. WELLS asked, “What you wanted‘?” LEE said, “Two and a half [grams of
heroin/fentanyl].” WELLS said, “Alright.”

119. On 1 anuary 30, 2019, at approximately 7131 p.m., WELLS had a conversation
with MOORE on the telephone MOORE asked, “Can you meet me now? 1 got two hundred
[$200 to purchase heroin/fentanyl].” WELLS said, “Go to Auto Zone on 117th.”

120. On January 30, 2019, at approximately 8:08 p.m., MOORE arrived at the Auto
Zone on 117th Street in Cleveland, Ohio, driving a white Buick. MOORE met with WELLS,

Who was driving DAVIS’ Toyota SUV, and conducted a hand-to-hand transaction

25

CaSe: 1:19-CI’-00251-SL DOC #Z 13 Filed: 04/24/19 26 0160. Page|D #Z 262

121. On 1 anuary 31, 2019, at approximately 4120 p.m., WELLS had a conversation
with TRUl\/IAN on the telephone TRUMAN said, “You can bring me three and a half [grams of
heroin/fentanyl] to 105th [Street]?” WELLS said, “Alright.”

122. On January 317 2019, at approximately 6112 p.m., WELLS had a conversation
with DICKSON on the telephone DICKSON said, “I need two [grams of heroin/fentanyl],
where you at?” WELLS said, “Call me when you get on 117th [Street].” DICKSON said,
“117th? Alright.”

123. On January 31, 2019, at approximately 6:25 p.m., WELLS had a conversation
with COLLINS on the telephone WELLS said, “1 have another one [heroin/fentanyl customer]
on at Denny’s, they ain’t going to Penn Station, they going to Denny’s.” COLLINS said,
“Denny’s, alright.”

124. On 1 anuary 31, 2019, at approximately 6128 p.m., WELLS received a text
message from DICKSON which read, “At Denny’s [waiting on COLLINS to deliver
heroin/fentanyl] .”

125. On January 31, 2019, at approximately 6141 p.m., WELLS had a conversation
with MEDLIK on the telephone MEDLIK stated, “1 need one and a half [1.5 grams of
heroin/fentanyl], but 1 don’t have a ride I’m on 105th in between l\/ladison and Western.”
WELLS stated, “Alright, 1’11 call you in a minute [to arrange drug deal].”

126. On January 31, 2019, at approximately 6142 p.m., WELLS had a conversation
with COLLINS on the telephone WELLS stated, “Yeah, where you goin’ to after that?”
COLLINS stated, “3 8th, l’m about to pull up at Denny’s [to conduct the heroin/fentanyl sale to v
DICKSON].” WELLS replied, “Alright, and then 1 got another one [customer for COLLINS to

complete] on Western on 105 on the other end [heroin/fentanyl sale with MEDLIK].”

26

CaSe: 1:19-CI’-00251-SL DOC #Z 13 Filed: 04/24/19 27 0160. Page|D #Z 263

127. On January 31, 2019, at approximately 6152 p.m., MEDLIK sent a text message to
WELLS’ telephone stating, “[XXXX] west 105th street Cleveland Ohio [meet location for drug
deal].”

128. On 1 anuary 31, 2019, at approximately 7108 p.m., WELLS had a conversation
with COLLINS on the telephone COLLINS stated, “3 8th [location for heroin/fentanyl deal].”
WELLS stated, “Alright.”

129. On February 2, 2019, at approximately 11143 a.m., WELLS had a conversation
with GOFORTH on the telephone GOFORTH stated, “l\/lake it three [grams of v
. heroin/fentanyl].” WELLS replied, “Alright, 1’m about to be pulling up, be looking out.”
GOFORTH replied, “Alright,”

130. On February 2, 2019, at approximately 5 132 p.m., WELLS had a conversation
with GALLAGHER on the telephone WELLS stated, “Alright, l’m about to come through.”
GALLAGHER stated, “Okay, you got ten [10 grams of heroin/fentanyl]? Want me, ah, just get
them [heroin/fentanyl] while you’re stopping by then.” WELLS replied, “Yeah, yup.”

131. On February 2, 2019, at approximately 5133 p.m., WELLS had a conversation
with LASHAUN MONCRIEF on the telephone WELLS stated, “How they get that? You all
had a hostage or something?” MONCRIEF stated, “No, umm, Aaron’s little hoes Stole some
money from these and the hoes got beat up called the police and s--t.” WELLS stated, “Hot as f-
-k, man [caught attention of law enforcement]. You all hot as f--k. You all didn’t go out last
night?” Later in the conversation, WELLS stated, “1 ain’t, 1 ain’t f--king with them people right
there 1 will, I’m stick, man [unintelligible] staying out of the way [under the radar of law
enforcement], got to get my face off of things [avoiding interaction with law enforcement].”

l\/IONCRIEF stated, “Oh yeah, 1 need some brown [heroin/fentanyl], cuz.” WELLS stated, “The

27

CaSe: 1:19-CI’-00251-SL DOC #Z 13 Filed: 04/24/19 28 0160. Page|D #Z 264

s--t 1 got?” MONCRIEF replied, “Hell yeah.” WELLS stated, “Aight, don’t pull tight on, uh,
pull tight up on me before 1 make it [mix heroin/fentanyl with cutting agent].” l\/IONCRIEF
stated, “Alright, 1 got a play right now [heroin/fentanyl customer], s--t, 1 was just trying to see,
but like ain’t nobody pulling up though.” WELLS stated, “You know they ain’t coming around
Harvard, boy.” MONCRIEF stated, “You feel me?” WELLS stated, “Right. l’m going to put
something together for you later today [heroin/fentanyl supply], ca11 me if you get a ride or
something to the Steelyard, 1’11 meet you down there or something.”

132. On February 3, 2019, at approximately 12111 p.m., WELLS had a conversation
with GOFORTH on the telephone GOFORTH stated, “You ready?” WELLS replied, “Yeah,
be looking out.” GOFORTH replied, “1 need three [grams of heroin/fentanyl].” WELLS replied,
“Alright.” l

133. On February 3, 2019, at approximately 3158 p.m., DAVIS, who was using
WELLS’ telephone had a conversation with RONNIE EDGELL on the telephone EDGELL
stated, “My old lady’s sons, wife, she gets it [heroin/fentanyl supply] from 1 think your dude Q,
your brother, or something.” DAVIS stated, “Yeah.” EDGELL continued, “But she OD’d
[overdosed on heroin/fentanyl], and the cops found something on her at the hospital. You know,
they’re gonna give her, tell her to work with somebody [cooperate with police], tell him not to fj-
k with her [sell her drugs], them no more ‘Cause 1, you know, 1 don’t want, 1 don’t want her to
try and set nobody up [assist police in identifying heroin/fentanyl dealers], you know, ‘cause 1
think the bitch would.” DAVIS said, “Right, 1 got you.”

134. d On February 4, 2019, at approximately 1128 p.m., DAVIS, using WELLS’

telephone had a conversation with MAY on the telephone l\/lAY stated, “Hey, what’s up? 1-1ey

28

CaSe: 1:19-CI’-00251-SL DOC #Z 13 Filed: 04/24/19 29 0160. Page|D #Z 265

it’s Beth. l’m at Tia’s house She wants three [three grams of heroin/fentanyl] and 1 want two
[two grams of heroin/fentanyl].” DAVIS stated, “Alright, here 1 come.”

135. On February 4, 2019, at approximately 5:45 p.m., WELLS had a conversation
with COLLINS on the telephone COLLINS said, “J ust checking on you, said they had an APB
[police lookout] out on you.” WELLS said, “Hell naw, l’m out the way.” Later in the
conversation, WELLS said, “We seen all three of them, bruh, together. How me and RON
[RONELLE DAVIS] caught the Durango and the gold car and the big truck. . . . l’m going to be
switching out man, it’s those f--king plazas, bruh. We can’t go into no plazas, side streets . . .
Keep your head up, man.” COLLINS said, “Alright.”

136. On February 5, 2019, at approximately 12109 p.m., WELLS had a conversation
with MEDLIK on the telephone MEDLIK said, “Hey its MOLLY [l\/IEDLIK], I’m on 105th
between Western and l\/ladison. 1 need one [gram of heroin/fentanyl].” WELLS Said, “Alright,
1’11 call you.”

137. On February 5, 2019, at approximately 1100 p.m., WELLS had a conversation
with MATTHEW KUCERA on the telephone KUCERA said, “Glad you got in touch with me
You wouldn’t come this way for a forty [$40 Worth of heroin/fentanyl], would you?” WELLS
stated, “Where you at?” KUCERA asked, “You remember Where l live, or no?” WELLS said,
“Yep.” KUCERA said, “1’11 be walking down the street on Hamstead. 1’11 text you the street.
l’ll be walking down a different street than mine lt’s right before my street.” WELLS said,
“Yeah, 1 remember.”

138. On February 5, 2019, at approximately 1103 p.m., WELLS and KUCERA had a

text message conversation on the telephone KUCERA texted, “Hampstead, 1 will be walking.

29

CaSe: 1:19-CI’-00251-SL DOC #Z 13 Filed: 04/24/19 30 0160. Page|D #Z 266

Hook it up and 1 will send people your way [if WELLS’ heroin/fentanyl is good quality,
KUCERA will bring WELLS more heroin/fentanyl customers].” WELLS said, “Ok.”

139. On February 5, 2019, at approximately 1:58 p.m., KUCERA and WELLS had a
text message conversation on the telephone KUCERA texted, “Not bad at all [KUCERA liked
WELLS heroin/fentanyl].” WELLS texted, “Wat yo sis numb on 130 [WELLS wants
KUCERA’s sister’s telephone number to sell her heroin/fentanyl]?” KUCERA texted, “Just
tried calling her. Give me a minute and let me talk to her first. Don’t want to f--k her up if she
was getting clean. Haven’t talked to her for a minute but last time 1 did she was trying to better
herself. Jimrny call you?”

140. On February 7, 2019, at approximately 9:36 a.m., WELLS had a conversation
with l\/[ONCRIEF on the telephone During the conversation, WELLS stated, “What up, cuz,
you called?” MONCRIEF stated, “Yeah, hell yeah.” WELLS asked, “What’s going on?”
MONCRIEF said, “Ah, s_t, 1was seeing what’s up with you, though.” WELLS responded,
“I’m Still in the house 1 don’t be coming out till, like, one o’clock.”| MONCRIEF stated,
“Right.” WELLS stated, “Hot out there 1t’s hot. Lay low.” MONCRIEF stated, “S--t, when
you come out, bring them Gs [grams of heroin/fentanyl] for me” WELLS stated, “Alright.”

141. On February 7, 2019, at approximately 1142 p.m., WELLS had a conversation
with MEDLIK on the telephone l\/IEDLIK said, “Hey, it’s MOLLY, did you get my text last
night about my cousin wanting to go through you [purchase heroin/fentanyl from WELLS]? 1
need one [gram of heroin/fentanyl], and 1 ’m on 105th but my cousin Katie wanted to know if she
can go through your [purchase heroin/fentanyl from WELLS] if that’s okay?” WELLS said,
“Yeah.” MEDLIK said, “1 gave her your number, and 1 sent you her number, but 1 will text it to

you again Her name is Katie. She is cool, she is legit.” WELLS said, “Text it to me”

30

CaSe: 1:19-CI’-00251-SL DOC #Z 13 Filed: 04/24/19 31 0160. Page|D #Z 267

MEDLIK said, “But if she wants to meet you first, go to her first because she is probably sick.”
WELLS said, “Call her and tell her to call me.”

142. On February 7, 2019, at approximately 6148 p.m., WELLS had a conversation
with l\/IONCRIEF on the telephone During the conversation, MONCRIEF asked, “Hey, you still
want me to go to the Steelyard, or you want me to come on the west?” WELLS responded,
“Yeah, Steelyard.” MONCRIEF stated, “I’m about to head there right now.” WELLS stated,
“Alright.”

143. On February 7, 2019, at approximately 7121 p.m., WELLS had a conversation
with MONCRIEF on the telephone During the conversation, MONCRIEF told WELLS that he
dropped something in WELLS’ car.

144. On February 7, 2019, at approximately 8130 p.m., WELLS had a conversation
with l\/IONCRIEF on the telephone During the conversation, WELLS Stated, “I’m about to send
one [customer] to the Steelyard place.” MONCRIEF stated, “Alright, what they wanted?”
WELLS stated, “One [gram of heroin/fentanyl].”

145. On February 7, 2019, at approximately 9:31 p.m., WELLS had a conversation
with COLLINS on the telephone WELLS said, “1 told them [customers] to go to Steak and
Shake They are in a red car.” COLLINS said, “Alright.”

146. On February 8, 2019, at approximately 1119 p.m., WELLS had a conversation
with GALLAGHER on the telephone GALLAGHER said, “Can 1 get ten [10 grams of
heroin/fentanyl]?” WELLS said, “Yeah.” l

147. On February 10, 2019, at approximately 3155 p.m., WELLS and KUCERA had a
text message conversation on the telephone KUCERA texted, “You have any of that tan stuff

[heroin/fentanyl], and if so, how much for one and a half [1.5 grams of heroin/fentanyl]. Not

31

CaSe: 1:19-CI’.-00251-SL DOC #Z 13 Filed: 04/24/19 32 0160. Page|D #Z 268

really interested in the red stuff [other quality of heroin/fentanyl].” WELLS texted, “Yea, 100
[$100 per gram].” KUCERA texted, “1 have 80.” WELLS texted, “Gotta have 90 at least.”
KUCERA texted, “Got it. Let me know if you can Swing by [XXXX] Albertly [Avenue Parma,
Ohio]? Yellow house.” WELLS texted, "‘10 minutes.” KUCERA texted, “Okay.”

148. On February 11, 2019, at approximately 11:03 a.m., Il\/IANI NlCHOLSON, using
WELLS’ telephone had a conversation with EDGELL. NICHOLSON said, “He said, ‘Get
ready to come outside.”’ EDGELL said, “As soon as he gets here 1’m right here by the door.”

149. On February 11, 2019, at approximately 11:04 a.m., DAVIS’ Toyota SUV arrived
at EDGELL’s residence on West 23rd Street in Cleveland, Ohio, and EDGELL conducted a
hand-to-hand transaction with the driver of the Toyota SUV.

150. On February 11, 2019, at approximately 3128 p.m., NICHOLSON, using WELLS’
telephone had a conversation with TRUMAN on the telephone NICHOLSON asked, “He
[WELLS] said, ‘What you want‘?”’ TRUl\/IAN said, “Three of them [grams of heroin/fentanyl],
on 105th [Street].” NICHOLSON said, “Three on 105th, alright.”

151. On February 11, 2019, at approximately 4130 p.m., NICHOLSON, using WELLS’
telephone had a conversation with HRDY on the telephone NICHOLSON said, “He said,
‘What you want,’ he is at the phone?” HRDY said, “A gram to my house please.”
NICHOLSON said, “A gram and a half.” HRDY responded, “No. Just a gram.”

152. On February 11, 2019, at approximately 4139 p.m., NICHOLSON, using WELLS’
telephone had a conversation with HRDY on the telephone NICHOLSON said, “He said come

out.” HRDY said, “Alright.”

32

Case: 1119-cr-OO251-SL Doc #1 13 Filed: 04/24/19 33 of 60. Page|D #1 269

153. On February 11, 2019, at approximately 4139 p.m., DAVIS’ Toyota SUV,' pulled
up in front of HRDY’s residence on Tillman Avenue in Cleveland, Ohio. HRDY came out of
her residence and conducted a hand-to-hand transaction with the driver of the vehicle

154. On February 11, 2019, at approximately 7:50 p.m., WELLS had a conversation
with MONCRIEF on the telephone WELLS said, “What the f--k, everybody says you let the n--
-a take the gun from you.” MONCRIEF said, “Man, 1 don’t let nobody take no gun, cuz. The
house 1 been in and s--t, the hoe 1 was severing her some weed and s--t. 1 be in her house the
police pull up, don’t ride with that s--t, so 1 left it [gun] in there with her. This hoe get drunk,
and this n---a went over and steal my s--t [gun].” WELLS said, “Now you have to chase him
down for the gun.” l\/[ONCRIEF said, “N---a, said you ain’t getting it back. Don’t worry, 1 got a
gun on me I’m going to get my other gun.” WELLS said, “You have to be a gangster, you
suppose to learn from me you feel what I’m saying.” Later in the conversation, WELLS said,
“My gun is me this s--t a part of me I’m going to take this s--t to my momma’s house so
nobody can steal my s--t.”

155. On February 12, 2019, at approximately 4125 p.m., WELLS and COLLIER had a
text message conversation on the telephone CGLLIER texted, “l’m not making anything can u
please throw me a half [gram of heroin/fentanyl] for bring u the business [COLLIER is bringing
customers to WELLS].”

156. On February 12, 2019, at approximately 6114 p.m., WELLS had a conversation
with DICKSON on the telephone DICKSON said, “Getting on the highway in Strongsville right

now, l need two [grams of heroin/fentanyl].” WELLS said, “Alright, Steelyard.”

33

CaSe: 1:19-CI’-00251-SL DOC #Z 13 Filed: 04/24/19 34 0160. Page|D #Z 270

157. On February 12, 2019, at approximately 6131 p.m., WELLS had a conversation
with DICKSON on the telephone WELLS said, “Where you parked?” DICKSON said, “l’m at
Steak and Shake l’m inside changing the baby right now.”

15 8. On February 13, 2019, at approximately 11138 a.m., WELLS had a conversation
with GALLAGHER on the telephone GALLAGHER said, “Hey, can 1 see you, can 1 get ten
[grams of heroin/fentanyl].” WELLS said, “Alright.”

159. On February 13, 2019, at approximately 11:49 a.m., WELLS had a conversation
with GALLAGHER on the telephone WELLS said, “Be looking out.” GALLAGHER said,
“Alright, bye”

160. On February 13, 2019, at approximately 11149 a.m., DAVIS’ Toyota arrived at a
residence on Puritas Avenue in Cleveland, Ohio. GALLAGHER came out of the residence and
conducted a hand-to-hand transaction with WELLS.

161. On February 15, 2019, at approximately 11153 a.m., WELLS had a conversation
with DAVIS on the telephone WELLS said, “Lakewood, two [grams of heroin/fentanyl to
GOFORTH].” DAVIS said, “Alright, tell them to come out.”

162. On February 15, 2019, at approximately 12154 p.m., WELLS had a conversation
with COLLIER on the telephone COLLIER said, “I’m here.” WELLS said, “1’m about to pull
up, have your money ready, have the money ready.”

163. On February 15, 2019, at approximately 12155 p'.m., COLLIER sent a text
message to WELLS on the telephone COLLIER texted, “Need two half [grams of
heroin/fentanyl], one whole [gram of heroin/fentanyl].”

164. On February 16, 2019, at approximately 11147 a.m., WELLS had a conversation

with GALES on the telephone WELLS said, “Call me when you get in the car, check my

34

CaSe: 1:19-CI’-00251-SL DOC #Z 13 Filed: 04/24/19 35 0160. Page|D #Z 271

phones [for calls from heroin/fentanyl customers].” GALES said, “l’m about to hop in right
now. You want me to ca11 them back [WELLS’ drug customers], tell them you on the way [to
sell them heroin/fentanyl]?” WELLS said, “Tell everyone ‘five minutes.”’ GALES said,
“Alright.”

165. On February 17, 2019, at approximately 2:51 p.m., WELLS had a conversation
j with EDGELL on the telephone EDGELL said, “1 just wanted to let you know, this is twenty
six and a half [26.5 grams of heroin/fentanyl], plus all the baggie weights, you got a half and
twenty six in there 1 was looking to see if there were some twos [gram bags] but there weren’t.”
WELLS said, “Alright.”

166. On February 17, 2019, at approximately 4154 p.m., WELLS had a conversation
with GOFORTH on the telephone WELLS asked, “How much money you all got?”
GOFORTH said, “The whole seventy [$70].” WELLS said, “1 ain’t got no halfs [1/2 grams of
heroin/fentanyl weighed out], you got a hundred dollars?” GOFORTH said, “No, if you do two
[grams of heroin/fentanyl], I’ll give it to you next time you come 1 [GOFORTH] have people
[GOFORTH’s heroin/fentanyl customers] waiting for me at my house.”

167. On February19, 2019, at approximately 10102 a.m., WELLS had a conversation
with GOFORTH on the telephone GOFORTH said, “One and a half [grams of
heroin/fentanyl].” WELLS said, “Alright, 1’11 call you in a minute.”

168. ` On February 19, 2019, at approximately 7145 p.m., WELLS had a conversation
with GOFORTH on the telephone GOFORTH said, “Yo, three [grams of heroin/fentanyl].”

WELLS said, “1’11 call you in a minute.”

35

CaSe: 1:19-CI’-00251-SL DOC #Z 13 Filed: 04/24/19 36 0160. Page|D #Z 272

169. On February 19, 2019, at approximately 8110 p.m., WELLS had a conversation
with COLLINS on the telephone COLLINS said, “Tell Lakewood [GOFORTH] to come out.”
WELLS said, “Alright.”

170. On February 21, 2019, at approximately 1121 p.m., WELLS had a conversation
with MEDLIK on the telephone WELLS instructed l\/IEDLIK to go to Buffalo Wild Wings to
conduct the drug transaction

171. On February 21, 2019, at approximately 1131 p.m., WELLS had a conversation
with MEDLIK on the telephone WELLS said, “Yeah, 1 am here.” MEDLIK said, “1 am going
to park, 1 am in a black car.”

172. On February 22, 2019, at approximately 12120 p.m., WELLS had a conversation
with GOFORTH on the telephone GOFORTH said, “Hey, just telling, because 1 look out for
you, because 1 do like you guys. MOLLY [l\/IEDLIK], don’t talk to her right now. She has two
people she is working with [heroin/fentanyl customers] that everywhere she goes, police are right
behind her. So 1 need to watch out for you, ‘cause 1 was informed you deal with her [MOLLY
MEDLIK], and 1 don’t need you caught up in her s--t.” WELLS said, “Somebody else had
called me this morning, like ‘S--t we ain’t dealing with her no more.”’ GOFORTH said, “She is
giving your number out to that dude Kirk. She is giving your number out to random people 1 ust
watch her.” WELLS said, “Thanks.”

173. On February 22, 2019, at approximately 2133 p.m., WELLS had a conversation
with DICKSON on the telephone DICKSON said, “Could you shoot out to me 1 need three
[grams of heroin/fentanyl], 1’m stuck.” WELLS said, “Southpark Mall.” DICKSON said, “1
can’t even make it there 1 have no car. 1 still need that three from the other day.” WELLS said,

“Send me your address” DICKSON said, “Alright brother.”

36

CaSe: 1:19-CI’-00251-SL DOC #Z 13 Filed: 04/24/19 37 0160. Page|D #Z 273

174. On February 23, 2019, at approximately 12108 p.m., WELLS had a conversation
with MAY on the telephone MAY said, “1 need two [grams of heroin/fentanyl].” WELLS said,
“Alright, here 1 come.”

175 . On February 23, 2019, at approximately 2134 p.m., DICKSON sent a text
message to WELLS’ telephone stating, “[XXX] West Drive, Brunswick, Ohio.”

176. On February 23, 2019, at approximately 12136 p.m., WELLS had a conversation
with l\/IONCRIEF on the telephone During the conversation MONCRIEF asked, “You still got
Some of that one s--t [heroin/fentanyl to sell]? 1 never got none of that s--t.” WELLS said, “Got
that right now.”

177. On February 23, 2019, at 2115 p.m., WELLS had a conversation with LEE on the
telephone LEE asked, “Can you bring me two of them [grams of heroin/fentanyl] to 105th
[Street]?” WELLS said, “Alright.”

178. On February 24, 2019, at approximately 121 11 p.m., WELLS had a conversation
with GALLAGHER. WELLS stated, “What up, Liz?” GALLAGHER said, “Hey, can 1 get ten
[grams of heroin/fentanyl].” WELLS said, “Alright.”

179. On February 25, 2019, at approximately 10:08 a.m., DAVIS had a conversation
with MAY on the telephone MAY stated, “Yeah, 1 need two [two grams of heroin/fentanyl].”
DAVIS stated, “Alright1” MAY replied, “Hey, do you have the pink stuff [type of
heroin/fentanyl].” DAVIS replied, “Uh uh [no].” MAY replied, “Alright, that’s cool, but still
come on [meet me for drug deal anyway].”

180. On February 25, 2019, at approximately 10129 a.m., DAVIS had a conversation
with TAl\/HE SEITZ on the telephone SEITZ said, “I’m running up to 140th and Brookpark

[Road] real quick, just to get this little bit of money, because 1 need something [heroin/fentanyl]

37

CaSe: 1:19-CI’-00251-SL DOC #Z 13 Filed: 04/24/19 38 0160. Page|D #Z 274

to get right, and then 1 need to go get my real money. Can 1 see you after that [to purchase
heroin/fentanyl]‘?” DAVIS said, “Yeah.” SEITZ said, “1 got my dude [heroin/fentanyl
customer] in Ashland. You know what you have to tell people you know the white yellowish
stuff [type of heroin/fentanyl WELLS and DAVIS are selling], make sure you tell them
[customers] not to do a lot, because you only need half [heroin/fentanyl is potent]. l’m fifty, 1
have been doing this [using heroin/fentanyl] for thirty years.” DAVIS said, “Let me call you
right back.”

181. On February 25, 2019, at approximately 10139 a.m., DAVIS, using WELLS’
telephone had a conversation with SEITZ on the telephone SEITZ said, “l’m on Brookpark
between 130th and 140th.” DAVIS said, “Go to Bob Evans on Brookpark.” SEITZ said, “Bob
Evans, ok. 1’ll be there in two seconds.” DAVIS asked, “What you want?” SEITZ said, “1 only
have enough for half [gram of heroin/fentanyl] right now. Let me talk to you for a minute
l\/[ake sure especially if you got newbies [new heroin/fentanyl customers] or something, you tell
them only do a f_kin’ tiny, tiny little bit [of heroin/fentanyl], and see where their tolerance is,
‘cause otherwise you are going to have bodies [people overdosing and dying], dude l’m not
kidding, this s--t [heroin/fentanyl WELLS and DAVIS are selling] is that good. You hear me 1
don’t want you two having that on you. No bodies, ain’t no money. These young kids out here
have balls and no loyalty.” DAVIS said, “Go to the back.”

182. On February 25, 2019, at approximately 3116 p.m., WELLS had a conversation
with SEITZ on the telephone SEITZ said, “Can 1 see you for two of them [grams of
heroin/fentanyl]?” WELLS said, “Go to Ridge [Road], Saver’s.” SEITZ said, “Alright.” SEITZ
said, “This guy is sitting right next to us staring at us, so 1 am going to move.” WELLS said,

“Go to Denny’s.”

38

CaSe: 1:19-CI’-00251-SL DOC #Z 13 Filed: 04/24/19 39 0160. Page|D #Z 275

183. On February 25, 2019, at approximately 3145 p.m., WELLS had a conversation
with KUCERA on the telephone KUCERA said, “Jimmy is coming to scoop me up, 1 need,
like three and a half or four [grams of heroin/fentanyl]. He is coming, he will be here in ten
minutes Which way should 1 head?” WELLS said, “Bob Evans, 140th by Big Boys.”
KUCERA said, “1’11 be there in ten minutes I’m in 1 im’s dump truck.”

184. On February 25, 2019, at approximately 3145 p;m., KUCERA arrived in a dump
truck at Bob Evans in Cleveland, Ohio. KUCERA got out of the truck and walked into a nearby
gas station Moments later, DAVIS and WELLS arrived in DAVIS’ Toyota SUV and parked
next to the dump truck. WELLS conducted a hand-to-hand transaction with the person in the
truck. Moments later, KUCERA walked back to the dump truck and the truck drove away.

185. On February 27, 2019, at approximately 10125 a.m., WELLS had a conversation
with SEITZ on the telephone SEITZ said, “1 need a full one [gram of heroin/fentanyl]. Can you
come to my house or am 1 going to have to meet you?” WELLS Said, “Yeah. Where you stay
at‘?” SEITZ said, “,Ok, well my dude’s on his way. He will be at my house in fifteen minutes
My address is [XXXX] West 130t .”

186. On February 27, 2019, at approximately 3119 p.m., DAVIS, using WELLS’
telephone had a conversation with SEITZ on the telephone SEITZ said, “Can 1 see you for a
full one [gram of heroin/fentanyl]?” DAVIS said, “Alright, here 1 come.” SEITZ asked, “ls it
still the pink [high quality heroin/fentanylj?” DAVIS said, “Yeah.” SEITZ said, “Good, ‘cause
1 like that.”

187. On February 27, 2019, at approximately 3154 p.m., WELLS had a conversation

with DICKSON on the telephone DICKSON said, “1 need three [grams of heroin/fentanyl].

39

CaSe: 1:19-CI’-00251-SL DOC #Z 13 Filed: 04/24/19 40 0160. Page|D #Z 276

1’m stuck at my house can you shoot out?” WELLS said, “Send me the address.” DICKSON
said, “Alright.”

188. On February 27, 2019, at approximately 8104 p.m., WELLS had a conversation
with COLLINS on the telephone WELLS said, “1 got one for you on 5 8th for the two [grams of
heroin/fentanyl to HRDY].” COLLINS said, “Alright.”

189. On February 28, 2019, at approximately 8150 a.m., WELLS had a conversation
with KUCERA on the telephone KUCERA said, “1 need a whole one [gram of heroin/fentanyl],
if you could drop it of .” WELLS said, “Alright, give me a couple of minutes, 1 am about-to
drop my kids off.” KUCERA said, .“Alright, is it the red stuff [good quality heroin/fentanyl]?”
WELLS said, “Yeah, 1 got the red stuff.”

190. On February 28, 2019, at approximately 11112 a.m., WELLS had a conversation
with COLLIER on the telephone COLLIER said, “WlLL, this is SHAUNNA, hey, that number
1 was calling on a week or So ago, that 825 number. 1 don’t know if that n---a hit you up and
tried to see you guys [purchase heroin/fentanyl from you], his name Los. Don’t f--k with him, he
got locked up and s--t last night, and they are all out [and cooperating with law enforcement].”
WELLS said, “Alright.”

191. On March 1, 2019, at approximately 12102 p.m., DAVlS, using WELLS’
telephone had a conversation with GOFORTH on the telephone DAVIS stated, “Get ready to
come out.” GOFORTH stated, “l’m going to come outside and then you’ll See where I’m at, and
then there’s an alley right next to my house . . . 1 need three [grams of heroin/fentanyl].” DAVIS
stated, “Alright.” GOFORTH stated, “Alright, l’m coming down right now.”

192. On March 1, 2019, at approximately 1106 p.m., DAVIS had a conversation with

KUCERA on the telephone KUCERA said, “Do you have that red stuff [high quality

40

CaSe: 1:19-CI’-00251-SL DOC #Z 13 Filed: 04/24/19 41 0160. Page|D #Z 277

heroin/fentanyl] still? lneed four [grams] of them.” DAVIS said, “l’m at BW3S.” KUCERA
said, “1’11 let you know if we can make it over there I’m in Jimmy’s truck.”

193. On March 1, 2019, at approximately 1127 p.m., KUCERA arrived at BW3S in
Cleveland, Ohio, in a white pick-up truck and conducted a hand-to-hand heroin/fentanyl deal
With WELLS and DAvis Wha Wara driving in DAvis’ rayata st.

194. On March 1, 2019, at approximately 1134 p.m., GOFORTH and BOBBI
BOYLAN sold heroin/fentanyl to a person with the initials T.l\/[. in Cleveland, Ohio. T.l\/[. used
the heroin/fentanyl and overdosed.

195. On March 1, 2019, at approximately 7145 p.m., WELLS had a conversation with
GALLAGHER on the telephone GALLAGHER said, “Can 1 get ten [grams of l
heroin/fentanyl]?” WELLS said, “Yeah, l’ll call you in a minute.”

196. On March 2, 2019, at approximately 10:09 a.m., WELLS had a conversation with
l\/IAY on the telephone MAY asked, “Hey, 1 need two and a half [grams of heroin/fentanyl].”
WELLS said, “Alright, 1’m getting up now. 1 have a hangover. l’m on my way, alright.”

197. On March 2, 2019, at approximately 11109 a.m., WELLS had a conversation with
SEITZ on the telephone WELLS said, “Give me like seven minutes.” SEITZ said, “Kurt also,
you know l\/Iatt’s friend Kurt? Can 1 give him your number? ‘Cause l\/latt for some reason
doesn’t like giving out numbers, because he [l\/latt] wants to keep it for himself. But he [Kurt]
asked me if he could get your number?” WELLS said, “Yeah.” SEITZ said, “Because he is
coming in from, he lives far away, and it will take him forty five minutes And he [Kurt] asked
if it was still the same the pink [high quality heroin/fentanyl], and 1 told him ‘yes. ”’ WELLS
said, “Yeah. What you want?” SEITZ said, “Two [grams of heroin/fentanyl].” WELLS said,

“Be looking out, be outside and have the money ready.”

41

CaSe: 1:19-CI’-00251-SL DOC #Z 13 Filed: 04/24/19 42 0160. Page|D #Z 278

198. On March 2, 2019, at approximately 1123 p.m., WELLS and DlCKSON had a text
message conversation on the telephone DlCKSON texted, “Wya [Where you at]? Need 2
[grams of heroin/fentanyl] l’m getting on the freeway. Need 2 [grams of heroin/fentanyl].
Michelle [DICKSON’s wife] with me that’s why 1 text.” WELLS texted, “0k.” DlCKSON
texted, “I’m by Bagley rt [right] now. Way [where you at] .”

199. On March 3, 2019, at approximately 10:00 a.m., WELLS had a conversation with
KUCERA on the telephone KUCERA said, “You around?” WELLS said, “Yeah, 1’m about to
get up in a couple of minutes” KUCERA said, “Yeah 1 need three [grams] of them, if you got
that red stuff still‘?”y WELLS said, “Yeah.”

200. On March 3, 2019, at approximately 11158 a.m., WELLS received a text from
KUCERA on the telephone KUCERA texted, “2 and a half [grams of heroin/fentanyl]. This
dude is an idiot 1 am with that Kurt dude.”

201. On March 3, 2019, at approximately 12113 p.m., WELLS had a conversation with
KUCERA on the telephone KUCERA said, “Hey, 1 am on the back side of Home Depot. 1 1
want two and a half [grams of heroin]. 1’m in a blue Dodge.” WELLS said, “Yeah, 1 got you, 1
see you.” 7

202. On March 3, 2019, at approximately 12113 p.m., WELLS arrived at the Home
Depot in Cleveland, Ohio, in DAVIS’ Toyota SUV and met with KUCERA, who was driving a
blue Dodge

203. On March 3', 2019, at approximately 2113 p.m., WELLS had a conversation with
COLLINS on the telephone WELLS said, “Lakewood [GOFORTH], for rea .” COLLINS said,

“l’m on Madison.” WELLS said, “1’11 call you in a few minutes and tell you where to go.”

42

CaSe: 1:19-CI’-00251-SL DOC #Z 13 Filed: 04/24/19 43 0160. Page|D #Z 279

204. On March 3, 2019, at approximately 4118 p.m., WELLS had a conversation with
COLLINS on the telephone COLLINS said, “Where you at? Let me get a dime till tomorrow
[borrow ten grams of heroin/fentanyl].” WELLS said, “l\/lan, that s--t going to be about, s--t
going to be about couple hours l’m wet, my s--t is wet [WELLS just finished cutting his
heroin/fentanyl and it still needs to dry before it can be sold]. 1 was about to call you and, like
let me get forty [grams] real quick, my s--t wet. Probably like a couple hours or something
Give me like an hour, I’m about to drop these kids off, then 1’m about to check it
[heroin/fentanyl supply] out.” COLLINS said, “Alright.”

205. On March 4, 2019, at approximately 9146 a.m., DAVIS had a conversation with
SEITZ on the telephone SEITZ said, “1 was going to see if, like you could come through for
two [grams of heroin/fentanyl]?” DAVIS said, “1 just woke up, l’m about to brush my teeth and
put on my clothes, already got out of the shower.” SEITZ said, “Alright.”

206. On March 4, 2019, at approximately 10100 a.m., WELLS had a conversation with
COLLINS on the telephone WELLS said, “l’m coming out, coming out, need to meet me like f
in the Steelyard. Give me like 15 minutes.” COLLINS said, “Alright.”

207. On March 4, 2019, at approximately 7116 p.m., WELLS had a conversation with
COLLINS on the telephone WELLS said, “58th [codename for HRDY], Lakewood [codename
for GOFORTH]. You know where Lakewood new spot at, right?” COLLINS said, “Naw.”
WELLS then gave directions to COLLINS for GOFORTH’s new address so COLLINS could
distribute heroin/fentanyl to GOFORTH.

208. On l\/larch 4, 2019, at approximately 7121 p.m., DlCKSON sent a text message to
WELLS on the telephone DlCKSON texted, “1 need 3 and a half [grams of heroin/fentanyl] but

l’m stuck at home Can you swing by?”

43

CaSe: 1:19-CI’-00251-SL DOC #Z 13 Filed: 04/24/19 44 0160. Page|D #Z 280

209. On March 4, 2019, at approximately 7142 p.m., WELLS had a conversation with
COLLINS on the telephone COLLINS said, “58th [codename for HRDY]?” WELLS said,'
“Yeah, then 1 got one on 38th, too.” COLLINS Said, “Alright.”

210. On March 4, 2019, at approximately 7143 p.m., WELLS had a conversation with
COLLINS on the telephone WELLS said, “1 got one [heroin/fentanyl customer] in Brunswick
[DICKSON] where we went, you want me to send you the address? You want to go‘?”
COLLINS said, “Yeah, 1 ain’t tripping.” WELLS said, “Alright, I’m waiting on him
[DlCKS()N] to call. 38th, 5 8th [code name for HRDY], Lakewood [code name for LISA
GOFORTH].” COLLINS said, “Yeah, l’m on 5 8th.” WELLS said, “They outside then.”

211. On March 4, 2019, at approximately 715 8 p.m., WELLS had a conversation with
GOFORTH on the telephone GOFORTH said, “You ready?” WELLS said, “Yeah, you have to
come to the front, my dude [COLLINS] don’t know where you Stay at, be standing in the front.”
GOFORTH said, “Gold car?” WELLS said, “Yeah.”

212. On March 4, 2019, at approximately 7158 p.m.,'COLLlNS, driving a gold Ford
Fusion, arrived at a residence on'Bosworth Drive in Cleveland, Ohio. GOFORTH came out of
the residence on Bosworth, approached COLLINS’ vehicle and conducted a hand-to-hand
transaction with COLLINS.

213. On March 5, 2019, at approximately 10135 a.m., WELLS had a conversation with
DlCKSON on the telephone DlCKSON said, “l’m stuck in my house 1 was seeing if you could
bring me three and a half [grams of heroin/fentanyl]‘?” WELLS said, “I’ll call you in a minute.”

214. On March 5, 2019, at approximately 12131 p.m., WELLS had a conversation with

DlCKSON on the telephone DlCKSON said, “I’m leaving Strongsville” WELLS said, “Come

44

CaSe: 1:19-CI’-00251-SL DOC #Z 13 Filed: 04/24/19 45 0160. Page|D #Z 281

to Ridge [Road]. Hurry up. What you want?” DlCKSON said, “Three [grams of
heroin/fentanyl], the same thing.” WELLS said, “Hurry up.”

215. On March 6, 2019, at approximately 12153 p.m., WELLS had a conversation with
SEITZ on the telephone SEITZ said, “1 am just sitting here waiting for you [to deliver
heroin/fentanyl]. 1 just told Johnny [SEITZ’ drug associate] you were here and to go outside”
WELLS said, “Give me like three minutes What you want?” SEITZ said, “Two [grams of
heroin/fentanyl].” WELLS said, “Alright.”

216. On March 7, 2019, at approximately 10:43 a.m., WELLS had a conversation with
DAVIS on the telephone WELLS said, “1 got one in the Rite Aid [WELLS directed a customer
to go to Rite Aid].” DAVIS said, “I’m supposed to be hitting your licks on 117th.” WELLS
said, “Alright.” x

217. On March 7, 2019, at approximately 12123 p.m., WELLS had a conversation with
DlCKSON on the telephone DlCKSON said, “1’m up by Spring [Road], 1 need three [grams of
heroin/fentanyl].” WELLS Said, “Alright, stay on Spring, and to the Spring apartments.”
DlCKSON said, “Ok.”

218. On March 7, 2019, at approximately 12:25 p.m., WELLS and DAVIS had a
conversation on the telephone During the conversation, WELLS directed DAVIS where to meet
and sell heroin/fentanyl to WELLS’ customers WELLS said, “Where do you want me to send
them [heroin/fentanyl customers] to?” DAVIS said, “Where they coming from?” WELLS said,
“Springs.” DAVIS said, “I’m on Ridge right now, tell them [heroin/fentanyl customers] to stay
on Springs” WELLS said, “Then 1 got Tia [TRUl\/IAN] and them too.” DAVIS said, “Where is
the lick [heroin/fentanyl customer] at on Springs?” WELLS said, “ln the back, l’m about to call

them now. ln the Ford, car like we had.”

45

CaSe: 1:19-CI’-00251-SL DOC #Z 13 Filed: 04/24/19 46 0160. Page|D #Z 282

1219. On March 7, 2019, at approximately 12149 p.m., WELLS and DAVIS had a
conversation on the telephone DAVIS said, “Tell Tia [TRUl\/IAN] to come outside.” WELLS
. said, “Alright.”

220. On March 7, 2019, at approximately 1106 p.m., WELLS and DAVIS had a
conversation on the telephone DAVIS said, “Tell 58th [HRDY] to come outside.”

221. On March 8, 2019, at approximately 12158 p.m., WELLS had a conversation with
HRDY on the telephone HRDY asked, “What up, where you at‘?” WELLS said, “Police be
over there man, find a ride.” HRDY said, “There ain’t no police 1’ve been outside.” WELLS
said, “Every time 1 come over there [HRDY’s residence] the same motherf--king grey Durango
truck. You don’t be watching You have to find a ride to me.” HRDY said, “F--k.”

222. On March 8, 2019,_ at approximately 1103 p.m., WELLS had a conversation with
DlCKSON on the telephone DlCKSON said, “l’m at the light pulling into Denny’s.” WELLS
said, “Side street. Go to the side street right there What you want?” DlCKSON said, “One and
a half [grams of heroin/fentanyl].”

223. Gn March 9, 2019, at approximately 9126 a.m., WELLS had a conversation with
GALES on the telephone WELLS said, “State State [WELLS directing GALES to a drug
customer on State Road].” GALES said, “Alright, 1’m still breaking this s--t down [preparing
heroin/fentanyl for sale].” WELLS said, “Alright.”

l224. On March 9, 2019, at approximately 10131 a.m., WELLS had a conversation with
GALES on the telephone GALES asked, “When 1 get off on 117th, I’m going right towards
Penn Station?” WELLS said, “Opposite way, by that gas station, Gas USA. You are going to

bust a left, Bosworth.”

46

CaSe: 1:19-CI’-00251-SL DOC #Z 13 Filed: 04/24/19 47 0160. Page|D #Z 283

225. On March 9, 2019, at approximately 10137 a.m., WELLS had a conversation with
GOFORTH on the telephone GOFORTH said, “You ready for me?” WELLS said, “Ya, but
you got to go in the front. My people [GALES] don’t know what where you stay at. Be in the
front.” GOFORTH said, “Ok, l’m going out front now.”

226. On March 9, 2019, at approximately 1116 p.m., WELLS had a conversation with
SEITZ on the telephone SEITZ said, “Hey, are you coming [to sell me heroin/fentanyl]?”
WELLS said, “Ya, but my cousin [GALES who is distributing heroin/fentanyl for WELLS’
DTO] don’t know where you stay at, and he taking all day.” SEITZ said, “Can 1 come to you?”
WELLS said, “Give me like ten minutes.”

227. On March 9, 2019, at approximately 4107 p.m., WELLS had a conversation with
GALES on the telephone WELLS said, “Keep going, like when you pass the gas station and
the police station, you going to see a blue minivan in the driveway on the right hand side Going
to be a white dude waiting outside.” GALES said, “Oh, 1 see it.” WELLS said, “He wants two
[grams of heroin/fentanyl].” GALES said, “Alright.” WELLS said, “Then go to 38th [code
name for heroin/fentanyl customer].”

228. On March 9, 2019, at approximately 6121 p.m., WELLS had a conversation with
GALES on the telephone WELLS said, “l\/Iight as well stop by the Steelyard, probably want
one and a half. How many Gs [grams] you got together?” GALES said, “Hold on. 1 have like
six seven in them halfs [half gram quantities of heroin/fentanyl to sell].” WELLS said, “Alright.
Stop by Steelyard, Aldi’s._ One and a half.”

229. On March 10, 2019, at approximately 11142 a.m., WELLS had a conversation
with DAVIS on the telephone WELLS stated, “Hey, l’m come out in a minute.” DAVIS

replied, “Nah, l’m ‘bout to just, give the bag [heroin/fentanyl to sell] to Trey [GALES] you ain’t

47

CaSe: 1:19-CI’-00251-SL DOC #Z 13 Filed: 04/24/19 48 0160. Page|D #Z 284

got to worry about that s--t [conversation becomes indecipherable].” WELLS continued, “1’m
trying to make the road [complete drug deals].”

23 0. On March 10, 2019, at approximately 12:28 p.m., DAVIS had a conversation with
GALES on the telephone DAVIS said, “l’m bring this bag to you [resupply GALES with
heroin/fentanyl]. That is what 1 was trying to tell you.” GALES said, “I’m right here in Shaker
about to drop her off, 1’m about to come that way.” DAVIS said, “Alright.”

231. On March 10, 2019, at approximately 1129 p.m., DAVIS, using WELLS’
telephone had a conversation with GALES on the telephone DAVIS said, “lt should be a white
Buick car with tint [DAVIS’ heroin/fentanyl customer], that is who gets ten [grams of
heroin/fentanyl], and the other one you know.” GALES said, “Ya, ya, 38th [code name for
heroin/fentanyl customer].” DAVIS said, “Don’t go to 38th just yet. Tell me when you done
with them, and 1’11 tell you where you got to do after that.” GALES said, “Alright.”

232. On March 10, 2019, at approximately 1131 p.m., DAVIS had a conversation with
SEITZ. SEITZ said, “Can you come through for a full one [gram of heroin/fentanyl]?” DAVIS
said, “Alright, got you.”

233. On March 10, 2019, at 1140 p.m., DAVIS, using WELLS’ telephone had a

y conversation with GALES on the telephone DAVIS said, “130th by the police station [location
where to meet SEITZ].” GALES said, “Alright, yeah, the driveway.”

234. On March 10, 2019, at approximately 5137 p.m., MAY sent a text message to
WELLS’ phone stating, “Need two [grams of heroin/fentanyl].”

235. On March 10, 2019, at approximately 6108 p.m., WELLS had a conversation with
GALES on the telephone WELLS stated, “Yeah, where you at, still at dash?” GALES replied,

“Yeah, I’m about to be headed back to the west [west side of Cleveland].” WELLS continued,

48

CaSe: 1:19-CI’-00251-SL DOC #Z 13 Filed: 04/24/19 49 0160. Page|D #Z 285

“Yeah, let me know, 1 got one [drug delivery heard in previous call] for ya um by Popeye’s.”
GALES stated, “By who?” WELLS stated, “Clark [Road], Popeye’s, Beth [MAY] over there”
GALES, stated, “Alright, I’mma ca11 you when 1 leave l’mma leave out in a minute”

236. On March 11, 2019, GALES, while driving his gold Ford Fusion in Bedford,
Ohio, possessed approximately 9.48 grams of heroin/fentanyl, which was packaged for sale a
loaded Glock 19 handgun, and $3,782 of drug proceeds

237. On March 12, 2019, at approximately 7126 p.m., WELLS had a conversation with
HRDY on the telephone HRDY said, “1 need to come grab four [grams of heroin/fentanyl],
want me to meet you at Penn Station on 117th?” WELLS said, “Yeah, come on, hurry up.”

238. On March 12, 2019, at approximately 7142 p.m., WELLS had a conversation with
DAVIS on the telephone WELLS asked, “Hey, where the f--k you put the lil ruler [scale] at in
the car?” DAVIS said, “TRAVON [GALES] got that one” WELLS said, “Oh, alright.”

239. On March 13, 2019, at approximately 12154 p.m., WELLS had a conversation
with DAVIS on the telephone WELLS said, “Ridge Applebee’s [location where to meet
heroin/fentanyl customers].” DAVIS said, “Alright, 1 was about to go to Penn Station.”

240. On l\/Iarch 13, 2019, at approximately 7116 p.m., WELLS had a conversation with
COLLINS on the telephone COLLINS said, “They [police presence] out here man, its hot as f--
k over here boy.” WELLS said, “You see them motherf--kers [SEITZ]? They driving, the ones
by the police station, they driving now. Where do you want them to go?” COLLINS said,`
“Police right here State Troopers out right here.” WELLS said, “Abort mission, it’s over, man,

shut it down.”

49

CaSe: 1:19-CI’-00251-SL DOC #Z 13 Filed: 04/24/19 50 0160. Page|D #Z 286

241. On March 14, 2019, at approximately 10153 a.m., WELLS had a conversation
with LEE. LEE said, “Can you bring me a whole one [gram of heroin] to 105th? WELLS said,
“Alright.”

242. On March 16, 2019, at approximately 12151 p.m., WELLS had a conversation
with LEE on the telephone WELLS said, “What up?” LEE said, “Dude, when you come up,
you think you can bring me a whole one [gram of heroin/fentanyl] to 105th?” WELLS said j
“Alright.” LEE said, “Alright.”

243. On March 18, 2019 at approximately 4102 p.m., WELLS had a conversation with
EDGELL on the telephone WELLS stated, “What up?” EDGELL replied, “What’s up bro? You
want to swing by the house‘?” WELLS replied, “Alright.” EDGELL stated, “Alright, bro.”

244. On March 20, 2019, at approximately 9155 a.m., WELLS had a conversation with
DAVIS on the telephone WELLS said, “Carwash [heroin/fentanyl customer is at the carwash].”
DAVlS said, “Alright, I’ll come out in a minute.”

245. On March 24, 2019, at approximately 1015 8 a.m., WELLS had a conversation
with COLLINS on the telephone WELLS said, “l’m in route now, getting up now, man. 1 lost
that s--t [supply of heroin/fentanyl], bruh.” COLLINS said, “You lost what?” WELLS said, “1
put this s--t [heroin/fentanyl supply] in my friend’s car, and it’s gone bruh.” COLLINS said,
“The weed?” WELLS said, “l\/ly s--t [heroin/fentanyl supply].” COLLINS said, “Oh, damn.”
WELLS said, “1 need to re-plan my day, bruh [needs to re-supply himself with heroin/fentanyl].”

246. On March 24, 2019, at approximately 6141 p.m., WELLS had a conversation with
COLLINS on the telephone COLLINS asked, “What is going on?” WELLS said, “l’m working

baby, l’m working [preparing heroin/fentanyl for distribution]. Give me a couple of minutes,

50

CaSe: 1:19-CI’-00251-SL DOC #Z 13 Filed: 04/24/19 51 0160. Page|D #Z 287

man” COLLINS said, “You keep saying that, l’m dead, man [COLLINS needs heroin/fentanyl
to sell].” WELLS said, “I’m trying, bruh, give me a couple of minutes.”

247. On April 3, 2019, COLLINS possessed approximately 10.08 grams of a mixture
of heroin, carfentanil, and fentanyl, 2.68 grams of a mixture of heroin, acetylfentanyl, and
carfentanil, and 1.77 grams of a mixture of heroin and acetylfentanyl, a scale a loaded
Diamondback, Model DB380, .380, serial number ZB1061, and approximately $3,300 of drug
proceeds, at his residence on Edna Avenue in Cleveland, Ohio.

_248. On April 3, 2019, DAVlS possessed a quantity of heroin/fentanyl, a scale a drug
press, drug packaging and processing material, and approximately $23,034 of drug proceeds at
his residence on Sanctuary Lane in Sheffield Village, Ohio.

249. On April 3, 2019, ALQUIN WELLS possessed approximately $2,970 of drug
proceeds

v250. On April 3, 2019, ALQUIN WELLS possessed a FN Herstal Pistol, 5 .4 x 28 cal.,
serial number 386109851; a FN Herstal Pistol, 5.4 x 28 cal., serial number 3861393 191 a Glock
Pistol, Model 34, 9mm, serial number ADFV037, a drug press, and packaging material at his
residence on Quail Hollow Lane in Sheffield Village, Ohio.

All in violation of Title 21, United States Code Section 846.

COUNT 2
(Distribution of Heroin, Fentanyl, Carfentanil, and Acetylfentanyl,
21 U.S.C. §§ 841(a)(1) and (b)(l)(C))
The Grand Jury further charges:

251. On or about March 1, 2019, in the Northern District of Ohio, Eastern Division,

Defendants LISA GOFORTH and BOBBI BOYLAN did knowingly and intentionally distribute

a mixture and substance containing a detectable amount of heroin, a Schedule 1 controlled

51

CaSe: 1:19-CI’-00251-SL DOC #Z 13 Filed: 04/24/19 52 0160. Page|D'#: 288

substance fentanyl, a Schedule 11 controlled substance carfentanil, a Schedule 11 controlled
substance and a fentanyl analogue and acetylfentanyl, a Schedule 1 controlled substance and a
fentanyl analogue in violation of Title 21, United States Code Sections 841(a)(1) and (b)(l)(C),
and Title 18, United States Code Section 2. b
ENHANCED PENALTY UNDER TITLE 21,
UNITED STATES CODE, SECTION 841(b1( l)( C)
(Serious Bodily 1njury Resulting from Use of Controlled Substance,
21 U.S.C. § 841(b)(1)(C))

252. The allegations of Count 2 are hereby re-alleged and incorporated herein On or
about March 1, 2019, in Cleveland, Ohio, T.l\/I., a person whose identity is known to the grand
jury, did ingest and overdose on a controlled substance namely a mixture of heroin, fentanyl,
carfentanil, and acetylfentanyl, which LISA GOFORTH and BOBBI BOYLAN had distributed
to T.l\/l.

253. As a result of LISA GOFORTH’s and BOBBI BOYLAN’s distribution of heroin,
fentanyl, carfentanil, and acetylfentanyl, as alleged in Count 2, serious bodily injury did result
from the use of heroin and acetylfentanyl, Schedule 1 controlled substances and fentanyl and
carfentanil, Schedule 11 controlled substances

All in violation of the enhanced penalty provisions of Title 21, United States Code
Section 841(b)(1)(C).

COUNT 3
(Possession with 1ntent to Distribute Heroin and Fentanyl, 21 U.S.C. § 841(a)(1), (b)(l)(C))

The Grand .1 ury further charges:

254. On or about March 11, 2019, in the Northern District of Ohio, Eastern Division,
Defendant TRAVON GALES did knowingly and intentionally possess with intent to distribute

approximately 9.48 grams of a mixture and substance containing a detectable amount of heroin, a

52

CaSe: 1:19-CI’-00251-SL DOC #Z 13 Filed: 04/24/19 53 0160. Page|D #Z 289

Schedule 1 controlled substance and fentanyl, a Schedule 11 controlled substance in violation of
Title 21, United States Code Sections 841(a)(.1) and (b)(l)(C).

COUNT 4
(Possessing a Firearm in Furtherance of a Drug Trafficking Crime, 18 U.S.C § 924(c)(1)(A)(i))

The Grand Jury further charges:

255. On or about March 11, 2019, in the Northern District of Ohio, Eastern Division,
Defendant TRAVON GALES did possess a firearm in furtherance of a drug trafficking crime
which may be prosecuted in a court of the United States, to Wit: Possession with 1ntent to
Distribute a Controlled Substance, in violation of Title 21, United States Code Section 841(a)(1)
and(b)(l)(C), as charged in Count 3 of this 1ndictment, in violation of Title 18, United States
Code Section 924(c)(1)(A)(i).

COUNT 5
(Possession with 1ntent to Distribute Heroin, Fentanyl, and Carfentanil, 21 U.S.C. § 841(a)(1),

(b)(l)(B))
The Grand Jury further charges:

256. On or about April 3, 2019, in the Northern District of Ohio, Eastern Division,
Defendant MALCOLM COLLINS did knowingly and intentionally possess with intent to
distribute approximately 12.76 grams of a mixture and substance containing a detectable amount
of heroin, a Schedule 1 controlled substance fentanyl, a Schedule-11 controlled substance and
carfentanil, a Schedule 11 controlled substance and a fentanyl analogue in violation of Title 21,

United States Code Sections 841 (a)(l), (b)( 1 )(B).

53

Case: 1119-cr-OO251-SL Doc #1 13 Filed: 04/24/19 54 of 60. Page|D #1 290

COUNT 6
(Felon in Possession of a Firearm and Ammunition, 18 U.S.C. § 922(g)(1))

The Grand Jury further charges:

257. On or about April 3, 2019, in the Northern District of Ohio, Eastern Division,
Defendant l\/IALCOLl\/I COLLINS, having been previously convicted of a crime punishable by
imprisonment for a term exceeding one year, those being: Trafficking in Drugs, Case Number
CR-04-448820, in the Cuyahoga County Court of Common Pleas, on or about May 18, 2004, did
knowingly possess in and affecting interstate commerce a firearm, to wit Diamondback, l\/lodel
DB380, .380, serial number ZB1061, and ammunition, in violation of Title 18, United States
Code Section 922(g)(1).

COUNT 7
(Possession with 1ntent to Distribute Heroin and Fentanyl, 21 U.S.C. § 841(a)(1), (b)(l)(C))

The Grand Jury further charges:

258. On or about April 3, 2019, in the Northern District of Ohio, Eastern Division,
Defendant RONELLE DAVIS did knowingly and intentionally possess with intent to distribute a
mixture and substance containing a detectable amount of heroin, a Schedule 1 controlled n
substance and fentanyl, a Schedule 11 controlled substance in violation of Title 21, United States
Code Sections 841(a)(1), (b)(l)(C).

COUNT 8
(Felon in Possession of a Firearm and Ammunition, 18 U.S.C. § 922(g)(1))

The Grand Jury further charges:

259. On or about April 3, 2019, in the Northern District of Ohio, Eastern Division,
Defendant ALQUIN WELLS, having been previously convicted of crimes punishable by
imprisonment for a term exceeding one year, those being: Conspiracy to Possess with 1ntent to

Distribute and Distribution of Cocaine Base (Crack), Case Number 1108-CR-140, in the United

54

CaSe: 1:19-CI’-00251-SL DOC #Z 13 Filed: 04/24/19 55 0160. Page|D #Z 291

States District Court, Northern District of Ohio, on or about November 19, 2008; and Drug
Offenses, Case Number CR-04-450355-ZA, in the Cuyahoga County Court of Common Pleas,
on or about July 19, 2004, did knowingly possess in and affecting interstate commerce three
firearms, to wit: a FN Herstal Pistol, 5.4 x 28 cal., serial number 386109851; a FN Herstal
Pistol, 5.4 x 28 cal., serial number 386139319; and a Glock Pistol, Model 34, 9mm, serial
number ADFV037, and ammunition, in violation of Title 18, United States Code Section

922(g)(l).

COUNT 9
(Conspiracy to Launder Monetary Instruments, 18 U.S.C. § 1956(h))

The Grand Jury further charges:

260. The factual allegations in Count 1 are realleged and incorporated by reference as if
fully set forth herein

261. From on or about May 24, 2016 until on or about April 3, 2019, in the Northern
District of Ohio, Eastern Division, and elsewhere Defendants RONELLE DAVIS and IMANI
NICHOLSON did knowingly combine conspire and agree with each other and with other
persons known and unknown to the Grand Jury to commit offenses against the United States in
violation of Title 18, United States Code Section 1956, to wit: knowingly conduct and attempt to
conduct financial transactions affecting interstate and foreign commerce to wit, cash deposits
into US Bank account X-4910, which involved the proceeds of a specified unlawful activity, that
is distribution of controlled substances knowing that the transaction was designed in whole and
in part to conceal and disguise the nature source ownership, and control of the proceeds of said
specified unlawful activity and that while conducting and attempting to conduct such financial

transaction knew that the property involved in the financial transaction represented the proceeds

55

CaSe: 1:19-CI’-00251-SL DOC #Z 13 Filed: 04/24/19 56 0160. Page|D #Z 292

of some`form of unlawful activity, in violation of Title 18 United States Code Sections
1956(a)(1)(B)(i).
All in violation of Title 18, United States Code Sections 1956(h) and 2.

COUNT 10
(Felon in Possession of a Firearm and Ammunition, 18 U.S.C. § 922(g)(1))

The Grand Jury further charges:

262. On or about April 3, 2019, in the Northern District of Ohio, Eastern Division,
Defendant DEl\/IARCO CLAYTON, having been previously convicted of crimes punishable by
imprisonment for a term exceeding one year, those being: Trafficking Offenses, in the Cuyahoga
County Court of Common Pleas, CaseNumber CR-06-490501 on or about February 9, 2007;
Trafficking Offenses, in the Cuyahoga County Court of Common Pleas, Case Number
CR-06-479029, on or about December 18, 2006; Drug Possession, in the Cuyahoga County
Court of Common Pleas, Case Number CR-06-477147 on or about December 18, 2006; Drug
Possession, in the Cuyahoga County Court of Common Pleas, Case Number CR-06-476514, on
or about December 18, 2006; Attempted Drug Possession, in the Cuyahoga County Court of
Common Pleas, Case Number CR-05-461029, on or about l\/[arch 17, 2005; Drug Possession, in
the Cuyahoga County Court of Common Pleas, Case Number CR-04-454166, on or about March
17, 2005; did knowingly possess in and affecting interstate commerce a firearms, to wit: a
Taurus 38 special revolver, serial number ZG61358, and ammunition, in violation of Title 18,

United States Code Section 922(g)(1).

56

CaSe: 1:19-CI’-00251-SL DOC #Z 13 Filed: 04/24/19 57 0160. Page|D #Z 293

Q_O_U_NT_U
(Possession with 1ntent to Distribute Heroin, 21 U.S.C. § 841(a)(1), (b)(l)(C))

The Grand Jury further charges:

263. On or about April 3, 2019, in the Northern District of Ohio, Eastern Division,
Defendant DEMARCO CLAYTON did knowingly and intentionally possess with intent to
distribute approximately a mixture and substance containing a detectable amount of heroin, a
Schedule 1 controlled substance in violation of Title 21 , United States Code Sections 841(a)(1),

(b)(l)(C)-

COUNTS 12-27
(Use of a Communications Facility to Facilitate a Felony Drug Offense 21 U.S.C. § 843(b))

The Grand 1 ury further charges:

264. On or about the dates listed below, in the Northern District of Ohio, Eastern
Division, and elsewhere the Defendants listed below did knowingly and intentionally use a

communication facility, to wit: a telephone to facilitate acts constituting a felony under Title 21,

United States Code Sections 846 and 841(a)(1)1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Count Defendants Date Time (EST)
12 ALQUIN WELLS and January 18, 2019 7103 p.m.
MALCOLM COLLINS
13 RONELLE DAVIS and March 10, 2019 1129 p.m.
TRAVON GALES
14 RONNIE EDGELL February 3, 2019 3158 p.m.
15 LASHAUN MONCRIEF February 7, 2019 9136 a.m.
16 AMBER MOORE January 20, 2019 7:48 p.m.
17 l\/IATTHEW KUCERA February 10, 2019 3155 p.m.
18 PATRICIA TRUl\/IAN January 26, 2019 5113 p.m.
19 MOLLY MEDLIK February 7, 2019 1142 p.m.
20 GLORIA HRDY and February 11, 2019 4130 p.m.
IMANI NICHOLSON
21 CODY RAY LEE January 29, 2019 5117 p.m.
22 LISA GOFORTH March 1, 2019 12102 p.m.
23 SHAUNNA COLLIER February 15 , 2019 1215 5 p.m.
24 VIRGINIA MAY February 4, 2019 1128 p.m.

 

57

 

CaSe: 1:19-CI’-00251-SL DOC #Z 13 Filed: 04/24/19 58 0160. Page|D #Z 294

 

 

 

 

 

25 TAl\/IIE SEITZ March 2, 2019 10109 a.m.
26 JOHN DlCKSON February 27, 2019 3154 p.m.
27 ELIZABETH GALLAGHER March 1, 2019 7145 p.m.

 

 

 

All in violation of Title 21, United States Code Section 843(b).
FORFEITURE
The Grand Jury further charges:

255. The allegations of Counts 1 through 27, inclusive are hereby realleged and
incorporated herein by reference for the purpose of alleging forfeiture pursuant to Title 21 ,
United States Code Section 853, Title 18, United States Code Section 982, Title 18, United
States Code Section 924(d)(1), and Title 28, United States Code Section 2461(0). As a result of
the foregoing offenses Defendants ALQUIN WELLS, aka WORD, aka WILL, RONELLE
DAVIS, MALCOLl\/l COLLINS, TRAVON GALES, RONNIE EDGELL, LASHAUN
MONCRIEF, MATTHEW KUCERA, Al\/IBER MOORE, GLORIA HRDY, PATRICIA
TRUl\/IAN, MOLLY MEDLIK, CODY RAY LEE, LISA GOFORTH, SHAUNNA COLLIER,
VlRGINlA MAY, TAl\/IIE SEITZ, JOHN DICKSON, ELIZABETH GALLAGHER, BOBBI
BOYLAN, IMANI NICHOLSON shall forfeit to the United States any and all property
constituting or derived from any proceeds they obtained directly or indirectly as a result of the
said violations; and, any and all of their property used or intended to be used in any manner or
part to commit or to facilitate the commission of the said violations; any property, real or
personal, involved in such offense or any property traceable to such property; and, any and all
property involved in or used in the commission of said violations; including, but not limited to,
the following:

a. Glock 19 handgun, Model 19, serial number BGUR774, seized from TRAVON
GALES on March 11, 2019;

b. Miscellaneous ammunition, seized from TRAVON GALES on March 11, 2019;

58

 

CaSe: 1:19-CI’-00251-SL DOC #Z 13 Filed: 04/24/19 59 0160. Page|D #Z 295

c. $3,782.00 in U.S. Currency, seized from TRAVON GALES on March 11, 20191

d. $23,034.00 in U.S. Currency, seized from RONELLE DAVIS’ residence on
Sanctuary Lane Sheffield Village, Ohio, on April 31 20191

e. $2,970.00 in U.S. Currency, seized from ALQUIN WELLS during his arrest on
April 3, 20191

f. y Diamondback, Model DB3 801 .380, serial number ZB1061, seized from
MALCOLM COLLINS’ residence on Edna Ave Cleveland, Ohio, on April 3,
20191

g. Miscellaneous ammunition, seized from MALCOLl\/I COLLINS on April 31
20 1 91

h. $3,300.00 in U.S. Currency, seized from MALCOLM COLLINS’s residence on
Edna Avenue Cleveland, Ohio, on April 31 20191

i. FN Herstal Pistol, 5 .4 x 28 cal., serial number 386109851, seized from ALQUIN
WELLS’ residence on Quail Hollow Lane Sheffield Village Ohio, on April 31
20191

j. FN Herstal Pistol, 5 .4 x 28 cal., serial number 386139319, seized from ALQUIN
WELLS’ residence on Quail Hollow Lane, Sheffield Village Ohio, on April 31
20191

k. Glock Pistol, Model 341 9mm, serial number ADFV03 71 seized from ALQUIN
WELLS’ residence on Quail Hollow Lane Sheffield Village, Ohio, on April 3,
20 1 91

1. l\/liscellaneous ammunition, seized from ALQUIN WELLS on April 3, 20191

m. Taurus 38 special revolver, serial number ZG6135 81 seized from DEl\/IARCO
CLAYTON’s residence on Brockley Ave., Sheffield, Ohio, on April 3, 20191

n l\/[iscellaneous ammunition, seized from DEl\/IARCO CLAYTON on April 31
20 1 91 and,

59

CaSe: 1:19-CI’-00251-SL DOC #Z 13 Filed: 04/24/19 60 0160. Page|D #Z 296

o. $1 11000.00 in U.S. Currency, seized from DEMARCO CLAYTON’-s residence on
Brockley Ave., and his vehicle at the same location in Sheffield, Ohio, on April 31
201 9.

A TRUE BILL.

Original document - Signatures on file with the Clerk of Courts, pursuant to the E-Government

Act of 2002.

60

